In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________
                    No. 02-19-00102-CV
               ___________________________

SISTER INITIATIVE, LLC; DAVID BAGWELL; AND SUSAN BAGWELL,
                          Appellants

                               V.

 BROUGHTON MAINTENANCE ASSOCIATION, INC.; OLD GROVE
 MAINTENANCE ASSOCIATION, INC.; AND WHITTIER HEIGHTS
       MAINTENANCE ASSOCIATION, INC., Appellees



             On Appeal from the 96th District Court
                    Tarrant County, Texas
                Trial Court No. 096-256351-11


              Before Kerr, Birdwell, and Bassel, JJ.
             Memorandum Opinion by Justice Bassel
                          MEMORANDUM OPINION

                                   I. Introduction

      This is an appeal from a four-week bench trial. The reporter’s record consists

of fifteen volumes of testimony and argument and an additional five volumes

containing hundreds of exhibits. The antagonists are Appellants David and Susan

Bagwell and Sister Initiative, LLC on one side and three homeowners’ associations—

Appellees Broughton Maintenance Association, Inc.; Old Grove Maintenance

Association, Inc.; and Whittier Heights Maintenance Association, Inc. (collectively,

the HOAs)—on the other.

      The Bagwells, who are husband and wife, served as directors of the nonprofit

HOAs. During the time that the Bagwells were directors of the HOAs, loans were

obtained from Sister Initiative, an entity owned by the Bagwells’ daughters, on terms

that made the HOAs liable for the loans’ repayment. The Bagwells were subsequently

ousted as directors of the HOAs, and litigation involving the loans ensued.

      As the size of the record suggests, that litigation involved a host of issues. But

the controversy before us centers on the trial court’s judgment that found the loans

from Sister Initiative to be invalid and unenforceable and that awarded the HOAs

damages for the portions of the loans repaid to Sister Initiative. In essence, the trial

court found that the Bagwells used the Sister Initiative loans as a means of funneling

money to themselves while leaving the HOAs liable for the loans’ repayment.



                                           2
      Appellants challenge the trial court’s judgment with two broad issues: (1) the

trial court erred by voiding the loans made by Sister Initiative and awarding the HOAs

compensatory damages; and (2) the trial court erred by failing to enter a judgment

awarding recovery on the loans in the same fashion as it did for another party that

loaned funds to the HOAs.

      We briefly summarize our disposition of the issues:

      •      The primary issues in this appeal involve the Bagwells’ argument that

they cannot be held liable for breach of fiduciary duty for entering into self-dealing

transactions in the form of the loans because the boards of the HOAs authorized the

loans in accordance with Section 22.230 of the Texas Business Organizations Code

and because the loans were “fair” to the HOAs. We hold that the boards never

properly authorized the loans in accordance with the requirements of Section 22.230

and reject the Bagwells’ arguments challenging the trial court’s findings and

conclusions that the loans were not fair because they give us no legal basis to overturn

those findings and conclusions.

      •      After disposing of the issues involving Section 22.230, we turn to a

number of subsidiary arguments raised by Appellants:

             o      Appellants’ claims that the HOAs were not harmed by the making

             of the loans do not invalidate the judgment because their argument

             ignores the trial court’s findings showing how the loans were

             implemented for a purpose that was harmful to the HOAs;

                                           3
             o      Appellants’ claims that the Bagwells did not benefit from the

             loans fail because

                               The HOAs are not receiving a “windfall” from the

                                  trial court’s voiding the loans, and

                               There are proper bases to hold Sister Initiative

                                  jointly liable for the Bagwells’ breach of fiduciary

                                  duty;

             o      Appellants suffered no harmful error from the trial court’s entry

             of allegedly immaterial findings; and

             o      Appellants do not have a viable claim for money had and

             received.

We therefore affirm the trial court’s judgment.

                     II. Factual and Procedural Background

      We take much of the following background from the detailed findings of fact

and conclusions of law signed by the trial court.         We attach the findings and

conclusions as an appendix to this opinion.

      The Bagwells are in the business of real estate development. Through limited

partnerships, they developed three neighborhoods in Tarrant County named Old

Grove, Broughton, and Whittier Heights. As described below, the Bagwells owned

and operated various legal entities, which are interrelated to their involvement with

the neighborhoods; at the highest level of generality, the HOAs that became the

                                           4
Bagwells’ opponents in this litigation were the entities that the Bagwells had created

“to serve as the homeowners association for each respective neighborhood.”

       The Bagwells acted as directors of each of the HOAs. Each HOA also had a

third director, Dale Crane, who was a long-time friend and business associate of the

Bagwells. This board structure was in place from the formation of the HOAs until

the Bagwells and Crane were ousted as directors in August 2011.

       Another major player in the litigation was Sister Initiative, LLC. The members

of the LLC were the Bagwells’ two daughters. Susan Bagwell served as the manager

of the LLC.

       A closer look at the various entities that underlie the Bagwells’ operations

involving the neighborhoods reveals a complicated and interlocking business

structure. The trial court’s fifth finding of fact identified each of the entities involved

and their interrelation as follows:

       a.     The David Bagwell Company: The David Bagwell Company
       (“DBCo”) is a for-profit company formed during the marriage of the
       Bagwells, owned 100% by David Bagwell, and operated exclusively by,
       and for the benefit of, the Bagwells. At all times relevant, David Bagwell
       served as President and Treasurer of DBCo, and Susan Bagwell served
       as Vice President and Secretary of DBCo.

              b.     The Limited Partnerships: Among the Bagwells’ real
       estate developments are three neighborhoods located in Tarrant County
       as follows: Old Grove, Broughton, and Whittier Heights. The land
       whereupon these three neighborhoods are located was purchased and
       developed by limited partnerships formed at the behest of the Bagwells
       as follows: Old Grove LP, Broughton LP, and Broadland LP,
       respectively. The three limited partnerships were operated for a profit,
       and the general partner of each of the three limited partnerships is

                                            5
DBCo. As Manager of the general partner, David Bagwell solicited and
received cash investments from third[ ]parties in exchange for limited
partnership interests in each of the limited partnerships.

       c.    Evermore Corporation: Evermore Corporation (“Evermore”
or “EMC”) is a for-profit company, formed during the marriage of the
Bagwells, owned 100% by DBCo, and exclusively operated by the
Bagwells. At all times relevant, David Bagwell served as President and
Treasurer of Evermore, and Susan Bagwell served as Vice President and
Secretary of Evermore.

       d.     Broadacre Partners: Broadacre Partners is a general
partnership formed during the marriage of the Bagwells by David
Bagwell and Dale Crane for the purpose of receiving a 49.5% “carried”
or profit interest in each of the Limited Partnerships, without having
invested any capital. Broadacre Partners is owned 85% by Evermore
Communities, Ltd. and 15% by Dale Crane. By way of his interest in
Broadacre Partners, Dale Crane had a financial interest in all of the
Limited Partnerships.

       e.    Evermore Communities, Ltd.: Evermore Communities,
Ltd. is a limited partnership established by David Bagwell. The sole
limited partner of Evermore Communities, Ltd. is the David S. Bagwell
Trust, which is managed by David Bagwell as trustee. Evermore
Corporation serves as the general partner of Evermore Communities,
Ltd.

        f.     Sister Initiative, LLC: Sister Initiative LLC (“Sister
Initiative”) is a for-profit limited liability company with two members
and one manager. The two members of Sister Initiative are the two
daughters of the Bagwells, Meredith Carolina Bagwell Matlock and Sarah
Brooke Bagwell Krueger. Susan Bagwell served as the Manager for
Sister Initiative. The purpose, mission[,] and top priority of Sister
Initiative is to support the Bagwell “family business.” Sister Initiative
supports the Bagwell “family business” by making monetary investments
in, or loans to, entities owned and/or controlled by the Bagwells,
including DBCo, Evermore, and/or the Limited Partnerships. At all
times relevant, Sister Initiative was under the complete and exclusive
control of the Bagwells. Although neither a member nor manager of
Sister Initiative, David Bagwell influenced and at times controlled its
decisions and operations, and was an authorized signer on the Sister

                                   6
      Initiative bank account. A significant portion of Sister Initiative’s capital
      came from money the Bagwells’ daughters inherited from their deceased
      grandmother.

             g.     The foregoing business entities are sometimes referred to
      hereafter as the “Bagwell ‘family business’ entities.”

Another entity involved in the controversy was Stonegate Financial Corporation, an

entity owned by Crane.

      According to the Bagwells, the recession of 2008 had a financial impact on the

development of the neighborhoods. According to them, assessments needed to

operate the various neighborhoods ceased to be paid. To avoid foreclosure, the

Limited Partnerships developing the three neighborhoods were forced to file

bankruptcy.

      The Bagwells asserted that they retained Evermore Corporation to provide

maintenance, accounting, and financial services to the HOAs that oversaw the three

neighborhoods. The Bagwells claimed that because the assessments had dried up as a

source of income, they took a number of steps to obtain funds, including seeking

loans from third parties. As described in detail below, the HOAs consented to taking

on loans and tasked David with seeking out lenders. According to his portrayal,

outside lenders could not be located, and the Bagwells turned to Sister Initiative and

Crane’s company, Stonegate, to obtain loans. Between September and December

2010, the HOAs arranged a series of loans through Susan, who was acting as the

manager of Sister Initiative. Stonegate also made loans to the HOAs.


                                           7
      Due to the dual role being occupied by Susan, she was an interested director in

the loan transactions because she was serving as a director of each of the HOAs and

as the manager of Sister Initiative.     For this reason, the HOAs’ boards had to

authorize the loans or there had to be a showing that the loans were fair to the HOAs.

See Tex. Bus. Orgs. Code Ann. § 22.230. Appellants contend that the authorization

process occurred by virtue of the consents, which authorized David to seek a lender

to address the HOAs’ financial difficulties, and a blanket ratification of corporate acts

that occurred shortly before the Bagwells were ousted as directors of the HOAs.

      The loans made by Sister Initiative to the HOAs totaled approximately

$120,000. There is a controversy on appeal regarding whether the loans were made

pursuant to oral agreements or pursuant to written loan documentation. At trial and

on appeal, the parties are at loggerheads regarding when the written loan agreements

were prepared and executed, with the Bagwells arguing that the record shows that

their actions were above board and with the HOAs contending that various

documents were backdated. Another controversy that has a larger impact on this

appeal is the use (or uses) to which the borrowed funds were put. Appellants contend

that the funds went to pay the legitimate debts of the HOAs. The HOAs assert that

the funds were funneled to improper uses.

      A change in ownership of lots in the neighborhoods caused the August 2011

ouster of the Bagwells and Crane as directors of the HOAs. Sister Initiative and

Stonegate demanded and then brought suit to recover on the loans made to the

                                            8
HOAs. Filing suit to collect the loans produced a flurry of claims and counterclaims

and the massive trial record that is inventoried above. In their counterclaims and

third-party claims, the HOAs asserted causes of action for, among other things,

breach of fiduciary duty, aiding and abetting, and civil conspiracy against the Bagwells,

Crane, Sister Initiative, and Stonegate. The trial of the matter was heard by the court.

       The final judgment awarded and denied various types of relief:

       •      The HOAs took nothing on their claims against Crane;

       •      Stonegate recovered the amounts due on its loans to the HOAs and

attorney’s fees;

       •      The notes representing the loans made by Sister Initiative to the HOAs

were declared void and unenforceable;

       •      Sister Initiative took nothing on its claims against the HOAs; and

       •      The HOAs obtained a joint and several recovery against the Bagwells

and Sister Initiative for the amounts each HOA had paid on the loans made by Sister

Initiative.

       In response to a request by Stonegate, the trial court entered the voluminous

set of findings of facts and conclusions of law, which we referenced above. Sister

Initiative and Stonegate both objected to the findings and conclusions and sought

additional ones, which the trial court did not enter. Sister Initiative filed a motion for

new trial, which appears to have been overruled by operation of law.

       This appeal followed.

                                            9
                               III. Standard of Review

      A trial court’s findings of fact have the same force and dignity as a jury’s

answers to jury questions, and we review the legal and factual sufficiency of the

evidence supporting those findings using the same standards that we apply to jury

findings. Catalina v. Blasdel, 881 S.W.2d 295, 297 (Tex. 1994); Anderson v. City of Seven

Points, 806 S.W.2d 791, 794 (Tex. 1991); see also MBM Fin. Corp. v. Woodlands Operating

Co., 292 S.W.3d 660, 663 n.3 (Tex. 2009). When the appellate record contains a

reporter’s record, findings of fact on disputed issues are not conclusive and may be

challenged for evidentiary sufficiency. Super Ventures, Inc. v. Chaudhry, 501 S.W.3d 121,

126 (Tex. App.—Fort Worth 2016, no pet.). We defer to unchallenged fact findings

that are supported by some evidence. Tenaska Energy, Inc. v. Ponderosa Pine Energy,

LLC, 437 S.W.3d 518, 523 (Tex. 2014) (citing McGalliard v. Kuhlmann, 722 S.W.2d 694,

696–97 (Tex. 1986)).

      We do not conduct a free-ranging review of findings not attacked by an

appellant; though some cases append a statement to the standard of review that a

finding is invalid if no evidence supports it, we agree with the following statement

from McDonald & Carlson Texas Appellate Practice that any implication from this

statement—that we are obliged to test an unchallenged finding for evidentiary

support—is an overstatement:

      If a finding of fact is not challenged on appeal, then the appellate court
      should not be considering the sufficiency of the evidence to support the
      finding. It is suggested that the [McGalliard] case [722 S.W.2d at 696–97]

                                           10
      and other similar cases should not be interpreted to mean that an
      appellate court may freely disregard a finding of fact at will whenever a
      reporter’s record has been filed. Rather, these cases should be seen as
      instances when the appellate court was willing to evaluate the sufficiency
      of the evidence to support a finding of fact, even though the appellant
      attacked the judgment as a whole without attacking a specific finding of
      fact. These cases show a willingness on the part of some courts to
      forgive the appellant’s failure to frame its appellate complaints with the
      expected degree of accuracy.

Roy W. McDonald & Elaine A. Grafton Carlson, Texas Appellate Practice § 18:12 n.3

(2d ed. 2019).

      When the findings of the trial court are properly attacked, the standards of

review provide the roadmap that the parties must follow to guide us in our

determination regarding whether the findings are supported by the evidence.

W. Wendell Hall, Standards of Review in Texas, 50 St. Mary’s L.J. 1099, 1109 (2019)

(“The standard of review is the framework by which a reviewing court determines

whether the trial court erred.”). We may sustain a legal-sufficiency challenge, that is, a

no-evidence challenge, only when (1) the record discloses a complete absence of

evidence of a vital fact, (2) the rules of law or of evidence bar the court from giving

weight to the only evidence offered to prove a vital fact, (3) the evidence offered to

prove a vital fact is no more than a mere scintilla, or (4) the evidence establishes

conclusively the opposite of a vital fact. Ford Motor Co. v. Castillo, 444 S.W.3d 616, 620

(Tex. 2014) (op. on reh’g); Uniroyal Goodrich Tire Co. v. Martinez, 977 S.W.2d 328, 334

(Tex. 1998) (op. on reh’g).      In determining whether legally sufficient evidence

supports the finding under review, we must consider evidence favorable to the finding

                                           11
if a reasonable factfinder could and must disregard contrary evidence unless a

reasonable factfinder could not. Cent. Ready Mix Concrete Co. v. Islas, 228 S.W.3d 649,

651 (Tex. 2007); City of Keller v. Wilson, 168 S.W.3d 802, 807, 827 (Tex. 2005).

      If a party is attacking the legal sufficiency of an adverse finding on an issue on

which the party had the burden of proof, and if no evidence supports the finding, we

review all the evidence to determine whether the contrary proposition is established as

a matter of law. Dow Chem. Co. v. Francis, 46 S.W.3d 237, 241 (Tex. 2001); Sterner v.

Marathon Oil Co., 767 S.W.2d 686, 690 (Tex. 1989).

      When reviewing an assertion that the evidence is factually insufficient to

support a finding, we set aside the finding only if, after considering and weighing all

the pertinent record evidence, we determine that the credible evidence supporting the

finding is so weak, or so contrary to the overwhelming weight of all the evidence, that

the finding should be set aside and a new trial ordered. Pool v. Ford Motor Co., 715
S.W.2d 629, 635 (Tex. 1986) (op. on reh’g); Cain v. Bain, 709 S.W.2d 175, 176 (Tex.

1986); Garza v. Alviar, 395 S.W.2d 821, 823 (Tex. 1965).

      In a bench trial, the trial court makes credibility determinations, and “[a]s the

factfinder, the trial court weighs the evidence and judges a witness’s credibility, and

the trial court may accept or reject any witness’s testimony in whole or in part.” Brand

v. Degrate-Greer, No. 02-15-00397-CV, 2017 WL 1756542, at *7 (Tex. App.—Fort

Worth May 4, 2017, no pet.) (mem. op. on reh’g) (quoting In re Rhodes, 293 S.W.3d
342, 344 (Tex. App.—Fort Worth 2009, orig. proceeding)). As with any factfinder,

                                           12
the trial court may reject the testimony of an interested witness, even when that

testimony is “uncontradicted and unimpeached.” Keller, 168 S.W.3d at 820. The

factfinder’s credibility determinations must be reasonable, and the factfinder “cannot

ignore undisputed testimony that is clear, positive, direct, otherwise credible, free

from contradictions and inconsistencies, and could have been readily controverted.”

Id.

                      IV. Analysis of Appellants’ First Issue

A. The Sister Initiative loans were not properly authorized.

      Most of the briefing in this case centers on Section 22.230 of the Texas

Business Organizations Code that permits the directors of a nonprofit corporation to

authorize a contract in which directors of the corporation are interested. Appellants

concede that the loans required approval because they involved at least one director

for the nonprofit HOAs who was an interested party in the loans:             Susan was

interested because she functioned as a director of the HOAs and as manager of Sister

Initiative. Thus, the parties focus on whether the necessary authorization of the Sister

Initiative loans occurred, whether a disinterested director voted to authorize the loans,

and whether the loans were fair to the corporations—in this case, the HOAs. The

trial court found that the loans were not voted on or approved. The record supports

that finding. The trial court also found that there was a failure to prove that the loans

were fair and equitable, and we conclude that Appellants do not viably attack those

findings.

                                           13
      1. The text of Section 22.230 of the Business Organizations Code

      Section 22.230 of the Business Organizations Code permits corporate approval

of a self-dealing transaction, i.e., a contract “between a corporation and . . . (2) an

entity or other organization in which one or more directors, officers, or members, or

one or more affiliates or associates of one or more directors, officers, or members, of

the corporation: (A) is a managerial official or a member; or (B) has a financial

interest.” Tex. Bus. Orgs. Code Ann. § 22.230(a)(2). Appellants concede that the

Sister Initiative loans required board approval because they involved a contract

between the HOAs and the interested directors.

      Instead, Appellants argue that the Sister Initiative loans fell within the safe-

harbor provision of Section 22.230(b) because either disinterested board members

authorized the loans or there is proof that the loans were fair to the HOAs. See id.

§ 22.230(b). Section 22.230 provides a safe harbor through the following provision:

      (b) An otherwise valid and enforceable contract or transaction is valid
      and enforceable, and is not void or voidable, notwithstanding any
      relationship or interest described by Subsection (a), if any one of the
      following conditions is satisfied:

             (1) the material facts as to the relationship or interest and as to the
             contract or transaction are disclosed to or known by:

                    (A) the corporation’s board of directors, a committee of
                    the board of directors, or the members, and the board, the
                    committee, or the members in good faith and with ordinary
                    care authorize the contract or transaction by the affirmative
                    vote of the majority of the disinterested directors,
                    committee members[,] or members, regardless of whether


                                           14
                    the disinterested directors, committee members[,] or
                    members constitute a quorum; or

                    ....

             (2) the contract or transaction is fair to the corporation when the
             contract or transaction is authorized, approved, or ratified by the
             board of directors, a committee of the board of directors, or the
             members.[1]

Id.   The consequence of obtaining the approval of the board of directors in

accordance with the quoted provisions of the statute insulates the parties to the

contracts from claims for breach of fiduciary duty in making the contracts:

      If at least one of the conditions of Subsection (b) is satisfied, neither the
      corporation nor any of the corporation’s shareholders will have a cause
      of action against any of the persons described by Subsection (a) for
      breach of duty with respect to the making, authorization, or
      performance of the contract or transaction because the person had the
      relationship or interest described by Subsection (a) or took any of the
      actions authorized by Subsection (d).[2]


      1
        Section 22.230 also permits members of the corporation to approve the
contract. See Tex. Bus. Orgs. Code Ann. § 22.230(b)(1)(B). The HOAs state that this
subsection does not apply because “it contemplates a vote of ‘members entitled to
vote.’ The HOAs were operated by a board of directors. There were no members
entitled to vote.” [Internal record references omitted.] No one contends otherwise.
      2
       Subsection (d) provides:

      (d) A person who has the relationship or interest described by
      Subsection (a) may:

             (1) be present at or participate in and, if the person is a director,
             member, or committee member, may vote at a meeting of the
             board of directors, of the members, or of a committee of the
             board that authorizes the contract or transaction; or


                                           15
Id. § 22.230(e).

       Here, Appellants argue that certain corporate approvals, which we will describe

in detail below, demonstrate that the Sister Initiative loans were authorized in

accordance with the quoted sections of the statute. Thus, they argue that they are

insulated from the HOAs’ claim for breach of fiduciary duty because the Sister

Initiative loans were made in accordance with Section 22.230(b)’s safe-harbor

provision.

       The question of what corporate acts are sufficient to invoke Section 22.230’s

safe-harbor provision presents a question of statutory construction, which we review

de novo. See Tex. Health Presbyterian Hosp. of Denton v. D.A., 569 S.W.3d 126, 131 (Tex.

2018). We determine the meaning of a statute by looking to the plain language of the

statute:

       When construing a statute, our primary objective is to give effect to the
       [l]egislature’s intent. We seek that intent “first and foremost” in the
       statutory text, and “[w]here text is clear, text is determinative” of intent.
       “The plain meaning of the text is the best expression of legislative intent
       unless a different meaning is apparent from the context or the plain
       meaning leads to absurd or nonsensical results.”

Colorado Cty. v. Staff, 510 S.W.3d 435, 444 (Tex. 2017) (citations and footnotes

omitted).

              (2) sign, in the person’s capacity as a director, member, or
              committee member, a written consent of the directors, members,
              or committee members to authorize the contract or transaction.

Tex. Bus. Orgs. Code Ann. § 22.230(d).

                                            16
      2. The Sister Initiative loans did not receive the necessary authorization.

      We next examine whether the Sister Initiative loans were authorized and fair.

The HOAs attack whether the loans were “authorized” on two fronts. The first

front, as set forth in Appellants’ issue 1.2.1(a), is whether the third director of the

HOAs, Crane, acted as a disinterested director who had the power to authorize a self-

dealing transaction, such as the Sister Initiative loans. The second attack, also set

forth in Appellants’ issue 1.2.1(a), focuses on whether there was ever an appropriate

vote by the corporation that authorized the loans. We conclude that the record

supports the trial court’s finding that no adequate vote occurred, and we do not reach

the question of whether Crane was disinterested or whether his vote would have been

enough to constitute approval of the loans.

                    a. Appellants attack the trial court’s findings that the loans
                    were not authorized.

      The following are the trial court’s findings that the loans were not authorized:

      99. The ex-Directors created and executed a back-dated Consent for
      each of the HOAs dated June 10, 2010, which did not authorize the ex-
      Directors to enter into any loans with Sister Initiative or Stonegate.
      There is no credible evidence that any of the loans or purported loan
      documents, that form the bases of Sister Initiative’s claims and
      Stonegate’s claims, were considered, voted on, and/or approved by the
      board members of the HOAs at any time prior to September 1, 2011.

             ....

            103. With regard to the Sister Initiative loan documents, there
      was a failure to prove, by a preponderance of the credible evidence, a
      date upon which any such loan documents were authorized, approved,


                                          17
      or ratified, formally or otherwise, by a vote of the Board of Directors for
      the relevant HOA.

             ....

              105. With regard to the Sister Initiative loan documents, there
      was a failure to prove, by a preponderance of the credible evidence, that
      any such alleged written agreements were authorized, approved, or
      ratified, formally or otherwise, by a vote of the Board of Directors for
      the relevant HOA.

             ....

             113. To the extent money was transferred from Sister Initiative to
      any of the HOAs, there was a failure to prove, by a preponderance of
      the credible evidence, that any such particular transfer of money
      constituted a loan that was authorized, approved, or ratified, formally or
      otherwise, by a vote of the Board of Directors for the relevant HOA.

      In challenging these findings, Appellants do not contend that there were

specific resolutions authorizing the Sister Initiative loans. Instead, their argument

focuses on two actions by the boards that they claim constitute proper authorization

under the provisions of Section 22.230. These acts were consents passed by the

boards and a subsequent ratification. We disagree that either the consents or the

ratifications constituted an approval that met the requirements of the statute.




                                           18
                    b. We conclude that the purported consent of the HOAs’
                    boards to obtain the loans from Sister Initiative does not
                    constitute sufficient authorization of the Sister Initiative
                    loans.

      Appellants claim that the HOAs’ boards authorized the loans via consents. We

disagree for the following reasons:

      •      Whether the HOAs passed the consents presented a fact question that

the trial court resolved adversely to Appellants.

             o      Even if the consents were passed in the form and at the time

             Appellants claim, the consents are not sufficient authorization under

             Section 22.230. The consents do not meet the standards of the statute

             because they do not authorize the specific loans made by Sister Initiative.

             Further, the consents were passed before it was even contemplated that

             a transaction requiring the authorization required by Section 22.230

             would occur. At the time the consents were passed, the directors did

             not—and indeed could not—know the material facts about the

             transactions that they were asked to authorize. Thus, they did not have

             the information necessary to make the decision the statute calls on them

             to make, nor did they have the ability to make that decision exercising

             the good faith and ordinary care required by the statute.




                                           19
                           (1) The record reveals that the HOAs’ boards
                           consented to the obtaining of loans, at most.

      With respect to the consents, Appellants describe how the boards of the HOAs

“consented” to the Sister Initiative loans as follows:

      In June 2010, the board of each HOA, comprising the Bagwells and
      Crane, unanimously agreed and authorized David Bagwell to obtain
      financing for each of the HOAs, and—after failing to obtain financing
      from other sources—Bagwell obtained financing from Sister Initiative.
      At trial, Susan Bagwell specifically testified that Crane approved Sister
      Initiative’s loans. And David Bagwell testified that Sister Initiative’s
      loans were all approved by the board, which included Crane. [Citations
      omitted.]

This quote does not capture the complete picture of the process Appellants rely on

for their contention that the HOAs’ boards had authorized the loans. The HOAs

were apparently in financial trouble. The boards authorized David to search for

lenders. That process was embodied in consents dated June 1, 2010, for each of the

HOAs, and those consents contained the following terms:

      WHEREAS, the Board of Directors for the Corporation has determined
      that significant amounts of assessment payments are delinquent; and

            WHEREAS, cash presently available is insufficient to pay the bills
      and the obligations of the Association[;] and

            WHEREAS, the Corporation has obtained advice of counsel that
      borrowing funds under such circumstances is authorized by the Articles
      of Incorporation and the Bylaws of [the relevant HOA] and received
      from counsel standard loan documentation for such borrowing
      purposes;

             RESOLVED, that the Board of Directors of the Association
      hereby authorizes the President to execute promissory notes on behalf
      of the Association borrowing funds based all or in part on such standard

                                           20
      loan documentation with such terms and conditions as the President
      may determine, including but not limited to being secured by accounts
      receivable and future payment of assessments received and giving
      priority application of same to repayment of said promissory notes, in
      amounts sufficient to meet some or all anticipated obligations of [the
      relevant HOA].

             FURTHER RESOLVED:           that all acts, transactions, and
      agreements undertaken by any of the directors or officers of the
      Corporation in its name or on its behalf since the Organizational
      Meeting of [the relevant HOA], including all acts, transactions, and
      agreements in connection with the implementation of the foregoing
      resolution, are hereby ratified, confirmed, and adopted by the
      Corporation.

As noted above, the loans were made by Sister Initiative between September and

December 2010—more than three months after the consents were approved.

      The Bagwells and Crane testified at various places in the record that the

specific loans were approved or discussed with the boards, but the record does not

contain any resolutions—other than the quoted consents—that authorized each of

the Sister Initiative loans. Indeed, David testified that he could not recall seeking

individual approval for the loans:

      Q. You confirmed in your deposition that you did not go back to the
      boards to seek approval for individual loans once you had this approval
      to go seek the loans, right?

      A. I don’t recall that I went back to the board to seek individual
      approval.

Susan also testified that that the HOAs’ boards approved the loans in general but did

not approve the individual loans from Sister Initiative. Specifically, when asked if

there were specific approvals, she testified as follows:

                                            21
      Q. The truth is, there was never a vote to approve each of the individual
      loans made the basis of this lawsuit, was there?

      A. Each of the loans?

      Q. Correct.

      A. There were approvals, but not individually, one, two, three, if that’s
      what you mean.

And Susan’s testimony confirmed that the approvals she had referenced were the

quoted consents:

      Q. . . . [“]Was there a vote to approve each one of these loans?[”]

      [“]Your answer?”

      A. “No.”

      Q. Do you recall Exhibit 1 [the quoted consents], Mrs. Bagwell? This
      was that consent document that we asked Mr. Bagwell about --

      A. Yes.

      Q. -- dated June 1, 2010, where the board authorized him to go
      negotiate, seek -- seek funding. You remember that?

      ....

      Q. Okay. So since we know there was no separate vote by the board to
      approve any of these individual loans, this -- these consent documents
      that are Exhibit 1 are the only association documents that the board can
      point to for authority for the -- for the loans; isn’t that right?

      A. I’m sorry. Since there was not an individual consent for each one
      what?

      Q. Right. In other words, you -- you -- you agree with Mr. Bagwell’s
      testimony the other day that there’s not a separate consent like this each


                                         22
      time those loans that [the attorney for one of the HOAs] was asking you
      about -- $5,000 was going to be made to Old Grove --

      A. That’s right.

      Q. -- you didn’t do a new vote and a new approval, did you? Right?

      A. No.

      Q. Okay. So this is the -- These are the authority documents that you’re
      relying on, true, one for each -- Old Grove, Broughton, Whittier --

      A. Correct.

      Q. -- all dated June 1, 2010, right?

      A. Yes.

      Susan also acknowledged that the consents did not authorize loans from

insiders of the HOAs:

      Q. Okay. And -- And you just had a chance to look at this, right, Mrs.
      Bagwell?

            We know these consents don’t specifically authorize Mr. Bagwell
      to take loans from insiders or related entities like Sister Initiative or
      Stonegate, do they?

      A. That wasn’t the plan. But it says that --

      Q. They don’t authorize --

      A. Your question was they don’t specifically authorize those ones.
      That’s right.

      At trial and on appeal, the HOAs challenge that the consents were approved on

the June 1 date recited in them and whether the board meeting allegedly occurring on

that date had actually occurred. Specifically, the consents reference advice from the

                                             23
law firm of Riddle and Williams, but the HOAs noted that the entries on the bills

from that law firm started weeks after the dates of the consents and the board

meeting referenced in them.

       When challenged, Susan acknowledged that the law firm had not been hired at

the time of the consents, but she still denied that the consents had been created after

the fact:

       Q. Okay. The truth is, Mrs. Bagwell, we know that Lance Williams was
       the association’s lawyer and did provide loan documentation, but he did
       that at the end of September 2010, didn’t he?

       A. Yes.

       Q. And we now know that you hadn’t even engaged Riddle & Williams
       on June 1, 2010, had you?

       A. That’s right.

       Q. Isn’t this -- These documents, Exhibit 1, these consents, aren’t these
       just more examples of documents that were backdated in an effort to
       make the board’s actions in making these loans appear legitimate?

       A. No.

       Q. The truth is, Mrs. Bagwell, there was no meeting on June 1, 2010,
       and there was no advice of counsel as of that date approving these loans
       from interested parties, was there?

       A. That’s incorrect.




                                          24
                           (2) We conclude that the trial court properly found
                           that the consents did not constitute sufficient
                           authorization of the Sister Initiative loans.

      The consents do not invalidate the trial court’s findings that the loans were not

authorized or approved by the HOAs’ boards. We have two bases for this holding:

one is that credibility determinations fall to the trial court in a bench trial, and the

other is that the blanket consents in this case do not meet the requirements of Section

22.230 of the Business Organizations Code.

      The HOAs’ challenge to the conflict between the date of the consents and the

recitation of the date of the legal advice that was the basis of the consents presented

the trial court with a credibility question as to whether the consents were backdated

and, thus, put into question the authenticity of the consents. Also, as we note below,

the trial court heard testimony challenging whether many of the loan documents,

other than the consents, were created at the time the Bagwells represented that they

were created.

      As we noted in our recitation of the standards of review, the trial judge in a

bench trial makes credibility determinations, and the testimony of an interested

witness creates a question of credibility unless it is “clear, positive, direct, otherwise

credible, free from contradictions and inconsistencies, and could have been readily

controverted.” See Keller, 168 S.W.3d at 820. The testimony with respect to whether

the consents came into existence as described by the Bagwells threw the question of



                                           25
the consents’ authenticity into the realm of a credibility determination, which is not in

our realm to question.

       But even if the evidence were uncontroverted that the consents occurred as

and when the Bagwells contend, the consents are inadequate. The consents occurred

before the Sister Initiative loans were contemplated and did not reference any

transaction between the HOAs and an interested party. A blanket preauthorization of

this type does not meet either the language of Section 22.230 or its purpose. See Tex.

Bus. Orgs. Code Ann. § 22.230.

       The language of Section 22.230 provides that an otherwise enforceable contract

or transaction is valid and enforceable if “the material facts as to the relationship or interest

and as to the contract or transaction are disclosed to or known by: (A) the corporation’s board

of directors . . . [,] and the board . . . in good faith and with ordinary care authorize[s] the

contract or transaction by the affirmative vote of the majority of the disinterested

directors.” See id. § 22.230(b)(1)(A) (emphasis added). The terms of the section refer

in multiple locations to “the contract or transaction.” Id. (emphasis added). That

reference establishes that the board of directors’ duty is to authorize a particular

contract or transaction. To read the statute to mean a resolution that authorizes any

class of transaction—such as a loan that has not even occurred—would turn the

approval process into a meaningless formality. The statute provides that the directors

will exercise good faith and ordinary care in deciding to authorize the transaction. Id.

A consent that simply references a class of transactions such as “loans” does not carry

                                               26
out the need to show that a particular loan, i.e., “the contract or transaction” was

authorized. See id.

      More tellingly, at the time of the consents, it was not known who the lender

was to be or that the identity of the lender would even implicate the need for approval

under Section 22.230 because the loans involved a contract or transaction with an

interested director. See id. § 22.230. Without knowing this, directors could not make

the decision that Section 22.230 calls on them to make. Specifically, the information

upon which the directors were to base their approval—“the material facts as to the

relationship or interest and as to the contract or transaction”—were not known. See

id. Thus, it would be impossible for the directors to make the informed vote that

Section 22.230 contemplates. Without knowing who was involved in the contract or

transaction or the nature of the interested relationship that prompted the need for the

vote, the directors could hardly fulfill their duty to make a decision in good faith and

with ordinary care.

      In their brief, Appellants challenge this conclusion by noting that the

Government Code requires the singular to include the plural and by formulating the

following argument:

      Section 22.230(b)(1)(A) says that a “contract or transaction is valid and
      enforceable” if the board “authorize[s] the contract or transaction by the
      affirmative vote of the majority of the disinterested directors.” As
      noted, in Texas “[t]he singular includes the plural and the plural includes
      the singular.” Tex. Gov’t Code [Ann.] § 311.012(b). Thus, Section
      22.230(b)(1)(A) can be read as saying “contracts or transactions are valid
      and enforceable” if the board “authorize[s] the contracts or transactions

                                          27
      by the affirmative vote of the majority of the disinterested directors.” In
      other words, under a fair reading of Section 22.230, a board can “vote”
      (singular) to approve a series of related “contracts” (plural)—like when
      the HOA boards unanimously agreed to take loans from Sister Initiative.
      Cf. Dallas Symphony Assoc., Inc. v. Reyes, 571 S.W.3d 753, 759 (Tex. 2019)
      (stating “goal” of statutory interpretation is “‘fair’ reading of the
      language”).

This argument might have some sway if the consents’ only failings were that they

authorized multiple contracts or transactions. But their defects go far beyond this and

fail for the reasons that we described above by authorizing an interested-party

contract or transaction without even knowing there was an interested party involved

or who that party was or giving any means to analyze the fairness of the terms of the

contract or transaction.

                    c. We conclude that the purported ratification of the Sister
                    Initiative loans does not constitute sufficient authorization
                    for the loans under Section 22.230.

      Appellants also argue that another corporate act brought the loans within the

safe harbor of Section 22.230—a ratification of all corporate acts that occurred shortly

before the Bagwells were ousted as directors of the HOAs. We disagree. Our reasons

for disagreeing are as follows:

      •      The ratifications make no reference to the Sister Initiative loans and do

not conform to the requirements of Section 22.230;

      •      Such a general ratification is inadequate under Texas law to permit a self-

dealing transaction; and

      •      The form of such a general ratification is invalid.

                                           28
                          (1) The record reveals that the HOAs did not ratify
                          the Sister Initiative loans.

      The Bagwells and Crane testified that the HOAs had adopted ratifications of

prior board actions shortly before they were removed as directors of the HOAs.

There is no dispute about the terms of the ratifications. Their terms show that they

did not take the form of ratifying specific actions but were an effort to bless every

action that the HOAs had ever taken before their passage:

      The undersigned, being all of the directors of [the respective HOA], a
      Texas corporation (the “Corporation”), hereby adopt the following
      resolution:

             WHEREAS: the Board of Directors for the Corporation voted
      unanimously on August 1, 2011, to reconfirm and uphold all acts,
      transactions, or agreements undertaken prior to this consent by any of
      the officers or directors of the Corporation, in its name or on its behalf
      since the Organizational Meeting of [the respective HOA];

             RESOLVED:          that all acts, transactions, or agreements
      undertaken prior to this consent by any of the officers or directors of the
      Corporation, in its name or on its behalf since the Organizational
      Meeting of [the respective HOA], including all acts, transactions, and
      agreements in connection with the implementation of the foregoing
      resolution, are hereby ratified, confirmed, and in all things adopted and
      upheld by the Corporation.

                          (2) We conclude that the trial court properly found
                          that the ratifications did not constitute sufficient
                          authorization of the Sister Initiative loans.

      Appellants argue that the ratifications’ general blessing of any prior act of the

directors should be given an all-encompassing effect that includes giving the Sister

Initiative loans any necessary approval called for by Section 22.230. Their reply brief


                                          29
articulates this argument as follows:      “when each HOA ratified ‘all’ its prior

agreements on August 1, 2011, this was the legal equivalent of previously authorizing

each of the loans individually—the last of which was made on June 30, 2011.” This

argument ignores the language of the statute and the traditional method of ratifying

self-dealing transactions. See Tex. Bus. Orgs. Code Ann. § 22.230(b)(1)(A).

      We disagree that a ratification as broad as the one that Appellants rely on is

sufficient. We held above that the consents that merely authorized “loans” did not

meet the statute’s requirement to show that the directors had properly exercised their

duty to approve “the contract or transaction.” The ratifications have an even higher

level of generality and reconfirmed “all acts, transactions, and agreements” entered

into in the period between the formation of the HOAs until the date of the

resolution. If the consents were a rubber stamp that undermined the statute’s express

purpose of demonstrating that the directors had made an informed approval in good

faith and with the ordinary care required, the ratifications are an even dimmer stamp.3




      3
        The HOAs argue that a “ratification” is not a sufficient corporate act to satisfy
the approval provisions of Section 22.230(b)(1)(A) because that subsection does not
refer only to acts that “authorize the contract or transaction by the affirmative vote.”
See Tex. Bus. Orgs. Code Ann. § 22.230(b)(1)(A). Because the word ratification is not
used in the statute, the HOAs appear to argue that an act of ratification is not an
authorization by an affirmative vote. Appellants respond that “there is no legal
difference between an affirmative vote and ratification.” We do not reach the
question of whether a ratification would constitute an affirmative act of authorization
because we conclude that the specific ratifications relied on by the Bagwells are
insufficient to conform to Section 22.230.

                                           30
       Further, a reading of Section 22.230 as requiring the approval or authorization

to contain at least a reference to the specific contracts or transactions being ratified

conforms to Texas cases that have traditionally specified that the ratification of self-

dealing transactions requires the specific approval of directors. See Lifshutz v. Lifshutz,

199 S.W.3d 9, 21 (Tex. App.—San Antonio 2006, pets. denied) (“Transactions

between corporate fiduciaries and their corporation are capable of ratification by the

shareholders or, as occurs more commonly, by the board of directors’ specific

approval or acquiescence, laches, or acceptance of benefit.”); Gen. Dynamics v. Torres,

915 S.W.2d 45, 50 (Tex. App.—El Paso 1995, writ denied) (“It is the general rule in

Texas that transactions between corporate fiduciaries and their corporation are

capable of ratification by the shareholders or, as occurs more commonly, by the board

of directors’ specific approval or acquiescence, laches, or acceptance of benefit.”). As

set forth above, the wording of Section 22.230 specifies that “the corporation’s board

of directors . . . in good faith and with ordinary care authorize the contract or

transaction by the affirmative vote of the majority of the disinterested directors.”

Tex. Bus. Orgs. Code Ann. § 22.230(b)(1)(A) (emphasis added). The use of the

definite article indicates that the section carries forward the traditional requirement of

specific approval and does not work a change in the law where a blessing of every act

since the corporation’s creation qualifies.

       A legislative pronouncement of recent vintage reinforces our view that the

attempt to perform an after-the-fact mass blessing of every corporate act in the form

                                              31
of a blanket ratification is not sufficient. In 2019, the legislature mandated the form

of resolutions used by nonprofit corporations to ratify defective corporate acts. Any

resolution ratifying such acts must state

      (1) the defective corporate act or acts to be ratified; (2) the date of each
      defective corporate act; (3) the nature of the failure of authorization with
      respect to each defective corporate act to be ratified; and (4) that the
      board of directors approves the ratification of the defective corporate act
      or acts.

Id. § 22.503(a).4 The specificity required by such resolutions appears to carry out the

principle from case law that we discussed—that an act of ratification must be

specific—and reinforces our conclusion that a blanket absolution by a general

ratification does not meet the requirements of Section 22.230. Accordingly, we

overrule Appellants’ issue 1.2.1(a).

                    d. Whether the agreements to lend were oral or in writing
                    does not impact the question of whether the HOAs’ boards
                    properly authorized the loans.

      The parties spend a great deal of time on an argument that we do not believe

holds much sway in the discussion of whether the consents and ratifications

constitute the approval required by Section 22.230. The HOAs challenge whether the

written loan agreements were prepared as Appellants contended. According to the

HOAs, the agreements were prepared after the Bagwells and Crane were no longer

      4
       Although the provision governing the ratification of defective acts by a
nonprofit corporation was passed in 2019, a similar act governing for-profit
corporations was passed in 2015 and was amended in 2017. See Act of May 4, 2015,
84th Leg., R.S., ch. 32, § 21.903, 2015 Tex. Sess. Law Serv. 985–86 (amended 2017)
(current version at Tex. Bus. Orgs. Code Ann. § 21.903(a)).

                                            32
directors and were then backdated. In issue 1.2.2, Appellants challenge whether the

HOAs’ backdating argument has support in the record. Appellants also argue that

even if the written agreements were invalid, the statute of frauds did not require a

written agreement for loans in the amounts made by Sister Initiative to the HOAs and

that for this reason, Sister Initiative could enforce oral contracts to lend. The parties’

disagreement has no impact on our resolution of the question of whether the Sister

Initiative loans received the approval required by Section 22.230. Whether the loan

agreements were written or oral, they embodied contracts or transactions between the

corporations and interested directors. Thus, they required the approval specified in

Section 22.230. Id. § 22.230. The consents and ratifications did not provide the

necessary approval no matter the form of the underlying loan agreements. 5 We thus

overrule Appellants’ issue 1.2.2.



      5
       Though it is not the basis for our holding, we note that even if the loans were
appropriately authorized under Section 22.230, we question whether that
authorization would bar a claim for breach of fiduciary duty. First, Section 22.230
provides an approval process only for “[a]n otherwise valid and enforceable contract
or transaction.” See Tex. Bus. Orgs. Code Ann. § 22.230(b). Second, approval does
not appear to forestall a claim for breach of fiduciary duty but prevents only a claim
based on the fact that a director is interested:

      [N]either the corporation nor any of the corporation’s shareholders will
      have a cause of action against any of the persons described by
      Subsection (a) for breach of duty with respect to the making,
      authorization, or performance of the contract or transaction because the
      person had the relationship or interest described by Subsection (a) or took any of the
      actions authorized by Subsection (d).


                                               33
B. We reject Appellants’ argument that we should conclude that the Sister
Initiative loans were fair.

       Section 22.230 also provides that a contract or transaction involving an

interested director is valid and enforceable if “the contract or transaction is fair to the

corporation when the contract or transaction is authorized, approved, or ratified by

the board of directors, a committee of the board of directors, or the members.” See

id. § 22.230(b)(2). In issue 1.2.1(b), which consists of a two-and-a-half-page argument

without any citations to authority, Appellants argue that the Sister Initiative loans were

fair to the HOAs. Their argument does little to attack the trial court’s findings that

focus on the fairness issue and instead relies on a claim of contradiction between the

trial court’s refusal to permit Sister Initiative to recover on its loans while permitting a

recovery by Crane’s company, Stonegate. At the most basic level, this approach

makes no valid challenge to the trial court’s findings because it begs the question of


See id. § 22.230(e) (emphasis added). Third, we have previously held that Section
22.230’s sister provision governing for-profit corporations does not absolve directors
of breach of fiduciary duty claims. See Corley v. Hendricks, No. 02-16-00293-CV, 2017
WL 1536210, at *3 (Tex. App.—Fort Worth Apr. 27, 2017, pet. denied) (mem. op.)
(“Interested directors and shareholders cannot give effective consent to breaching
their fiduciary duty to the company by stealing from the company at the expense of
other directors and shareholders.” (citing Tex. Bus. Orgs. Code Ann. § 21.418(b))).
Fourth, the common law did not permit a ratification to free a party from a claim for
breach of fiduciary duty when the transaction was unfair or did not benefit the
fiduciary. See Gen. Dynamics, 915 S.W.2d. at 50 (“Additionally, there can be no
ratification of ‘an act which is not done in behalf of[]’ the corporation. ‘[R]atification
can only be effectual between the parties involved when the [fiduciaries’] act is done
openly and admittedly for the [corporation], and not when done for the [fiduciaries’]
expressed benefit . . . .’” (quoting Herider Farms–El Paso, Inc. v. Criswell, 519 S.W.2d
473, 477–78 (Tex. App.—El Paso 1975, writ ref’d n.r.e.))).

                                            34
why the trial court’s determination of the fairness question on the Sister Initiative

loans was error. On a more specific level, we will attempt to construe the arguments

that Appellants appear to make and respond to them.

       Specifically, the trial court made the following findings:

       109. With regard to the Sister Initiative loan documents, there was a
       failure to prove, by a preponderance of the credible evidence, that the
       terms of such written agreements were fair and equitable to any of the
       HOAs on or about any of the dates on which such alleged written
       agreements were allegedly signed by Mr. Bagwell on behalf of the
       HOAs.

              ....

              114. To the extent money was transferred from Sister Initiative to
       any of the HOAs, there was a failure to prove, by a preponderance of
       the credible evidence, that any such particular transfer of money
       constituted a loan that was fair and equitable to the HOA that allegedly
       received such transfer of money.

The trial court also made the following conclusion of law: “31. The terms of the

putative Sister Initiative loan documents were not fair to the HOAs at or about the

time of the putative dates of the putative loan documents.”

       Appellants’ first criticism of the findings is that “the trial court provides no

specific basis for this conclusion—meaning the court says the loans are unfair, but

fails to say why.” This criticism is unfounded for both a factual and a legal reason.

First, the trial court did explain at least part of the “why” with the following finding:

       115. To the extent money was transferred from Sister Initiative to any
       of the HOAs, the Bagwells did not intend that money to be used for the
       benefit of the HOAs but, at all times relevant, intended that money to
       further the personal and business interests of the Bagwells and the

                                            35
      Bagwell family business entities, at the expense or to the detriment of
      the HOAs.

Second, the argument attempts to impose a burden on the trial court that it does not

bear because “[a] trial court is required to enter findings and conclusions only on

ultimate or controlling issues.” In re M.J.G., 248 S.W.3d 753, 763 (Tex. App.—Fort

Worth 2008, no pet.). “[T]he trial court [is] not required to make findings specifically

targeted to this evidence; findings that simply address how or why the trial court

resolved the ultimate fact in a particular way are merely evidentiary and need not be

entered.” Id. The trial court met its obligation to make findings on the ultimate issue

of fairness and had no obligation to elaborate on why it did so.

      Next, Appellants argue that “[i]t is difficult to square the trial court’s finding of

unfairness with the indisputable evidence that the HOAs benefitted from the loans,

insofar as they received much needed funds to pay their overdue bills.” In support of

this statement, they cite less than one page of testimony from an accountant retained

by the Bagwells.6 As noted at the outset of this opinion, the reporter’s record in this


      6
       The extent of the testimony is as follows:

      Q. With regard to loans that were made by Sister Initiative and
      Stonegate, were the monies that came in --

             First off, monies did come in from those loans, correct?

      A. Yes. That’s correct.

      Q. And you booked them at or about the time they came in, correct?


                                           36
case consumes twenty volumes, and in essence, we are asked to view one page of this

voluminous record as conclusive proof that the evidence does not support the finding

based on only a one-sentence argument telling us that the one page is difficult “to

square” with the finding.

      Even if that were an adequate argument that prompted us to conduct an

analysis of the evidence supporting a particular finding, the witness’s testimony was

      A. Correct.

      Q. At some time after the money came in, the money typically went
      back out; isn’t that true?

      A. That’s true.

      Q. And when the money went back out, what did it go to do?

      A. To pay bills.

      Q. And were these, for the most part, bills that had been on the books
      of these respective maintenance associations for quite a bit of time?

      A. Yes.

      Q. Were the bills actually due and owing?

      A. I believe they were past due.

      Q. Okay. With regard to those bills, were some of those bills to
      Evermore Corporation?

      A. That’s correct.

      Q. And if they were paid to Evermore Corporation, what might those
      bills have been for -- or what were those bills for? How about that?

      A. It would have been for landscape services or maintenance services or
      bookkeeping/management services.

                                         37
not conclusive. Thus, the credibility and weight to be given to her testimony was a

matter for the trial court to decide. See Brand, 2017 WL 1756542, at *7. For example,

the trial court could have considered that the witness presenting the testimony had

repeatedly invoked her Fifth Amendment right against self-incrimination during one

of her depositions even though she apparently later testified regarding the same

topics.

          Indeed, the trial court made findings indicating that it found the witness’s

testimony not credible, and Appellants do not challenge those findings. The trial

court made findings directly dealing with the credibility of the Bagwells’ accountant’s

testimony and their use of the HOAs’ funds:

          36. Pamela Cariaga and PJC Accounting handled accounting and
          bookkeeping functions for the HOAs, as well as the other Bagwell
          “family business” entities.

                 37. The ex-Directors failed to provide an accounting for how
          HOA money was spent by the ex-Directors during the time they served
          as Officers and Directors of the HOAs.

                 38. The ex-Directors failed to introduce credible evidence to
          prove that the HOAs benefitted from the HOA money spent during the
          time they served as Officers and Directors of the HOAs.

                39. The Court was unable to determine, based upon a
          preponderance of the credible evidence, that HOA money was not
          improperly used to benefit the Bagwells and/or the Bagwell “family
          business” entities, including Sister Initiative, DBCo, and the Limited
          Partnerships.

                 40. There was a failure to prove, by a preponderance of the
          credible evidence, that HOA money was not used to pay for the


                                           38
      accounting and bookkeeping services provided by Pamela Cariaga
      and/or PJC Accounting for the Bagwell “family business” entities.

            41. HOA money was improperly used to benefit the Bagwells
      and/or their “family business” entities, including Sister Initiative, DBCo,
      and the Limited Partnerships.

      The trial court made other findings addressing the use of the funds loaned to

the HOAs, and those findings are unchallenged:

      114. To the extent money was transferred from Sister Initiative to any
      of the HOAs, there was a failure to prove, by a preponderance of the
      credible evidence, that any such particular transfer of money constituted
      a loan that was fair and equitable to the HOA that allegedly received
      such transfer of money.

             115. To the extent money was transferred from Sister Initiative to
      any of the HOAs, the Bagwells did not intend that money to be used for
      the benefit of the HOAs but, at all times relevant, intended that money
      to further the personal and business interests of the Bagwells and the
      Bagwell family business entities, at the expense or to the detriment of
      the HOAs.

      Thus, it is not difficult to “square” the trial court’s findings regarding a lack of

fairness when it was entitled to make a credibility determination and reject the

testimony that Appellants relied on, and Appellants make no effort to challenge the

findings that impact the credibility of the testimony they offered.

      Next, Appellants argue that the failure to determine that the loans were fair

unravels because “the trial court implicitly found that the HOAs did, in fact, benefit

from the loans, when it expressly rejected the HOAs’ proposed finding that they

didn’t.” The finding that Appellants reference was one that the trial court had struck

through:   “116. To the extent money was transferred from Sister Initiative or

                                           39
Stonegate to any of the HOAs, the HOAs received no material benefit from such

money as it was almost immediately removed from the HOAs’ bank accounts by the

Bagwells to further the personal and business interests of the Bagwells and the

Bagwell family business entities.” Appellants ask us to read a great deal into the trial

court’s strike-through of this one finding, especially in the face of the other findings

that the trial court actually made. We do not know what aspect of the finding’s

language or basis that the trial court disagreed with, but to argue that the strike-

through should be read as an implicit finding that the HOAs in fact benefited from

the loans is an unsustainable leap.

      The core of Appellants’ challenge to the fairness determination is the disparate

treatment of the Sister Initiative loans and the Stonegate loans based on the trial

court’s entering judgment in Stonegate’s favor. Appellants argue that the terms of the

Sister Initiative loans and the Stonegate loans were virtually identical and that the

HOAs raised similar challenges of unfairness and breach of fiduciary duty to the loans

from both Stonegate and Sister Initiative. Because the trial court found that the Sister

Initiative loans to the HOAs lacked the necessary approval under Section 22.230,

      the trial court would’ve had to rely on the fairness of Stonegate’s loans
      to rule in Stonegate’s favor, under Section 22.230—and there is simply
      no way to reconcile the trial court’s judgment enforcing Stonegate’s
      loans as “fair” with its judgment simultaneously voiding Sister Initiative’s
      loans as “not fair.” Such a discrepancy in judgments, for virtually
      identical loans, is arbitrary and capricious.




                                          40
       The logical starting point for this argument is that if we find an inconsistency in

the rulings that the trial court made for different parties, we have a basis to reverse the

judgment. But Stonegate is not a party to this appeal; the only issue we have before

us is the correctness of the judgment involving Sister Initiative. To reverse the

judgment, Appellants bear the burden of showing error not in the relief granted to

another party but in the relief granted in the judgment that resolved their claims. See

Ferguson v. DRG/Colony N., Ltd., 764 S.W.2d 874, 885 (Tex. App.—Austin 1989, writ

denied) (“A party on appeal may not complain of errors which do not injuriously

affect him or which merely affect the rights of others.”). To argue that another party

received better treatment than Sister Initiative does not answer the question of

whether the portion of the judgment impacting Appellants was in error.

       Indeed, the argument turns on the assumption that the portion of the judgment

dealing with Stonegate was correct and that the portion of the judgment against

Appellants was wrong.       Perhaps that argument is true, but an equally plausible

assumption is that the judgment for Stonegate was wrong and that the judgment

against Appellants was correct. Either assumption lacks the focus needed to establish

Appellants’ burden—that the trial court’s determinations involving Appellants lacked

evidentiary support or were an erroneous application of the law. Accordingly, we

overrule Appellants’ issue 1.2.1(b). And having overruled Appellants’ subissues under

issue 1.2, we hold that Section 22.230 does not insulate the Bagwells from the HOAs’

claim for breach of fiduciary duty.

                                            41
C. We reject Appellants’ other arguments attacking the judgment.

       We have disposed of Appellants’ contentions that Section 22.230 insulates

them from a claim of breach of fiduciary duty. With the challenge to the underlying

determination that the Bagwells breached their fiduciary duties to the HOAs gone, we

unpack a series of arguments that challenge the trial court’s award of damages, the

equities of the award, and the bases for holding Sister Initiative jointly liable.

       1. Unchallenged findings and conclusions of the trial court

       As mentioned above, there are a number of unchallenged findings that have a

direct impact on the series of questions that we deal with next:

       87. A variety of loan structures were discussed and used, but all
       accomplished the same thing[—]providing cash flow to the HOAs, then
       to Evermore, and then to DBCo to be used for the benefit of the
       Bagwells and the Bagwell family business entities.

            88. There was no credible evidence that the HOAs owed EMC
       any money.[7]

       7
        Buried in a footnote in their reply brief as part of an argument that Crane was
not an interested director, Appellants make a reference to Finding 88:

       The HOAs claim they didn’t owe Evermore any money, and that this
       “guts” Appellants’ “justification” for the loans. E.g., Appellees’ Br. 32–
       33, 53–54 (citing Finding #88 at CR781). But Appellants don’t have to
       “justif[y]” the loans under Section 22.230. And the HOAs did owe
       Evermore money. See Appellants’ Br. 18–19, 22 (citing evidence); e.g.,
       11SuppRR35–38. Indeed, the HOAs settled their counterclaims against
       Evermore by paying Evermore an additional $24,000. 9SuppRR215.
       Thus, Finding #88 is against the great weight and preponderance of the
       evidence.

To the extent that Appellants rely on this reference as a challenge to Finding 88, it
comes too late. See Pineridge Assocs., L.P. v. Ridgepine, LLC, 337 S.W.3d 461, 472 n.10

                                             42
            89. None of the ex-Directors contacted, or applied for a loan
     with, any traditional lenders or banks.

            90. Mr. Bagwell attempted to encourage a potential lender to
     make a loan to one of the HOAs by representing that “repayment with
     interest is assured.” In response, the potential lender declined to make a
     loan to the HOAs “as a vehicle for getting you cash flow,” and warned
     Mr. Bagwell that such loans may be improper because it would appear
     that Mr. Bagwell “did this for purposes outside the mandate of the
     HOA.” (Exh. 504).

             91. At trial, the ex-Directors claimed that the Sister Initiative and
     Stonegate loans to the HOAs were extremely risky, which, allegedly,
     justified the short duration, high contractual and default interest rates,
     and the other terms set forth in the loan documents.

           92. The positions taken by the ex-Directors at trial with regard to
     the relative risk involved in loaning the HOAs money [were]
     contradicted by representations made by the Bagwells to potential
     lenders.

            ....

             94. The Bagwells intended to use Sister Initiative and Stonegate
     money, putatively loaned to the HOAs [initialed in the margin with trial
     judge’s initials], to continue to fund the Bagwell family business entities
     and pay for certain personal expenses of the Bagwells, including grocery
     bills and other household bills.

            95. As a part of the Bagwells’ plan to use Sister Initiative and
     Stonegate money to benefit themselves and the Bagwell family business
     entities, the Bagwells determined that it would be in their best interest to
     cause the Sister Initiative and Stonegate money to flow through the
     HOAs in order to create the semblance of loans to the HOAs, which
     would then allow Sister Initiative and Stonegate to sue the HOAs to
     recover the putative loan proceeds plus interest and attorney’s fees,


(Tex. App.—Fort Worth 2011, no pet.) (holding that an appellant waives
consideration of a contention raised for the first time in a reply brief).

                                          43
knowing that such loans were secured by liens on future assessments
owed to the HOAs by property owners.

       96. The Bagwells caused Sister Initiative, and Crane caused
Stonegate, to bring this lawsuit against the HOAs in order to collect
debts allegedly owed by the HOAs to Sister Initiative and Stonegate as a
result of multiple putative [initialed with trial judge’s initials] loan
agreements between Sister Initiative and Stonegate, as lenders, and the
HOAs, as borrowers, that were allegedly entered into during the time the
ex-Directors served as officers and directors of the HOAs.

      ....

       115. To the extent money was transferred from Sister Initiative to
any of the HOAs, the Bagwells did not intend that money to be used for
the benefit of the HOAs but, at all times relevant, intended that money
to further the personal and business interests of the Bagwells and the
Bagwell family business entities, at the expense or to the detriment of
the HOAs.

       ....

       118. All of the loans in question were the product of self-dealing
by the Bagwells, and each of the Bagwells benefitted, either directly or
indirectly, from each and every loan at issue.

       119. During the time the Bagwells served as officers and directors
of the HOAs, the Bagwells failed as follows:

      a. to make reasonable use of the confidence that was placed in
      them by each of the HOAs;

      b. to act in the utmost good faith toward the HOAs;

      c. to exercise the most scrupulous honesty toward the HOAs; and

      d. to place the interests of the HOAs before their own interests.

      120. During the time the Bagwells served as officers and directors
of the HOAs, the Bagwells[] used the advantage of their positions as


                                   44
      officers and directors of the HOAs to gain benefits for themselves at the
      expense of the HOAs.

             121. The Bagwells intentionally and/or recklessly placed
      themselves in a position in which their self-interest conflicted with the
      fiduciary duties that each of them owed to the HOAs.

            122. The Bagwells engaged in self-dealing in their control and use
      of EMC and Sister Initiative in order to gain possession of the HOAs’
      cash.

             123. David and Susan Bagwell’s breaches of fiduciary duty were
      intentional and designed to injure the HOAs or obtain an undue and
      unconscientious advantage in favor of the Bagwells, including the
      Bagwell family business entities.

             124. At all relevant times the Bagwells and Sister Initiative:

                    a. All had knowledge of the plan to wrongfully divert cash
                    of the HOAs to the Bagwells and Bagwell family business
                    entities;

                    b. All intended and agreed to wrongfully divert cash of the
                    HOAs to the Bagwells and Bagwell family business entities;
                    and

                    c. All participated in the wrongful diversion of cash of the
                    HOAs to the Bagwells and Bagwell family business
                    entities.[8]

             125. The conduct of the Bagwells in the wrongful diversion of
      cash of the HOAs to themselves and Bagwell family business entities
      injured the HOAs.



      8
       The only reference to this finding in Appellants’ opening brief is the following
statement: “Because the findings and judgment related to a breach of fiduciary duty
should be reversed (see Sections 1.2 & 1.3, above), the findings and judgment related
to conspiracy and to aiding and abetting have nothing to stand on and must likewise
be reversed.”

                                           45
      2. We reject Appellants’ argument that the HOAs suffered no harm.

      In the first of their alternative attacks, set forth in issue 1.3.1, Appellants

contend that the HOAs suffered no “harm” and cannot recover any damages. As we

understand this argument, its premise is that the Bagwells testified that the HOAs

needed money, that the HOAs could not obtain loans from other sources, and that

the loans from Sister Initiative were simply a substitution for the loans sought from

third-party lenders. But that explanation does not answer or even form the basis for

the attack on the theory set out in the numerous findings that are set forth above: the

Bagwells used the HOAs as a conduit to move money from Sister Initiative to

themselves and left the HOAs on the line to repay those loans. Simply supplying a

motive for seeking loans from Sister Initiative does not demonstrate how the trial

court erred by finding that those loans were misused.

      To ensure that we have accurately portrayed the argument made by Appellants,

we quote their argument:

      Put another way: the only findings that can possibly support the
      judgment are the findings related to an alleged breach of fiduciary duty
      as it pertains to Sister Initiative’s loans. The HOAs cannot rely on any
      other alleged breach or misconduct—or on the trial court’s findings of
      any other breach or misconduct—not only because they waived those
      arguments . . . but also because there is no evidence or finding that can
      establish a causal connection between the damages actually awarded and
      any other alleged breach or misconduct. See [Bos v. Smith, 556 S.W.3d
293, 303 (Tex. 2018)] (claim for breach of fiduciary duty requires
      showing that damages were proximately caused by breach); Fortune
      [Prod.] Co. v. Conoco, Inc., 52 S.W.3d 671, 681–[82] (Tex. 2000) (damages
      award will be reversed when evidence doesn’t support amount awarded).


                                          46
             Moreover, even the findings related to an alleged breach of
      fiduciary duty as it pertains to Sister Initiative’s loans are insufficient to
      support the judgment, because there is no evidence—or there is
      insufficient evidence—to establish a causal connection between the
      alleged breach related to the loans and the damages amounts actually
      awarded.

             It is undisputed that the HOAs were financially distressed and
      needed money to pay overdue bills. It is indisputable that David Bagwell
      tried but could not find financing from other lenders. It is indisputable
      that Sister Initiative transferred money to the HOAs with the
      expectation of repayment, and that the HOAs accepted this money with
      the intent to repay it. (In other words, it is indisputable that there
      were—at the very least—oral agreements that Sister Initiative would
      make loans to the HOAs.) And it is further indisputable that the HOAs
      used this loan money to pay their overdue bills—bills that the HOAs
      were indisputably obligated to pay. It is therefore indisputable that the
      HOAs benefitted [sic] from Sister Initiative’s loans, insofar as they were
      able to use the loan money to pay bills that they were indisputably
      obligated to pay. And it is further undisputed that the HOAs began to
      repay these loans to Sister Initiative.

               There is simply no legal basis for construing these agreed[-]upon repayments of
      borrowed money as “harm” or “damages” that are recoverable on a breach-of-
      fiduciary-duty claim. Had David Bagwell secured financing from some other
      lender—without any colorable claim of a breach of fiduciary duty—the HOAs
      would’ve been in exactly the same boat: borrowing money to pay their overdue bills,
      then repaying that borrowed money to the lender. Indeed, this is precisely what the
      HOAs were doing with Stonegate: borrowing money to pay their overdue bills, then
      repaying that borrowed money to Stonegate. If the HOAs made similar repayments
      of borrowed money to Stonegate—and would’ve made similar repayments of borrowed
      money to any other lender—then the HOAs’ repayments of borrowed money to Sister
      Initiative cannot be construed as a “harm” that resulted from any alleged misconduct.
      [Emphasis added.] [Footnotes omitted.]

The only record citations given for this argument are to ten pages of the record that

set out testimony by the Bagwells and their accountant that they had tried to obtain




                                                47
loans from other sources but could not do so and that the money received went to

Evermore to pay legitimate bills.9

      Nothing in Appellants’ argument tells us how the standards of review that

govern our review of the trial court’s fact findings show that the findings that we have

outlined are wrong nor does the argument even mention those findings.                The

argument turns mostly on the theory that the loans must have had a legitimate basis

because the Bagwells had been turned down for loans by third-party lenders—a fact

that does not rebut the claims that the loan proceeds that were obtained were

misused. We have reproduced the snippet of testimony cited that the loans went to

pay past-due bills. But the HOAs cite us to portions of the record where Susan

acknowledged instructions about the use of the monies from the Sister Initiative loans

that showed the monies were to be used to make payments on personal credit cards,

household bills, loans made to family members, and health insurance. It is not within

our purview to reweigh the evidence. We therefore overrule Appellants’ issue 1.3.1.

      3. We reject Appellants’ argument that the judgment is in error because
      the Bagwells did not receive a “benefit” from the loans.

      Within issue 1.3.2, Appellants acknowledge that the HOAs pleaded for

forfeiture and that case law establishes that “a plaintiff can succeed on a breach-of-

fiduciary-duty claim without proving ‘harm,’ if she can prove that the defendant

obtained a ‘benefit’ from the breach” and cite First United Pentecostal Church of Beaumont

      9
        One of the citations is to the Bagwells’ accountant’s testimony, which is set
forth in footnote 6, supra.

                                           48
v. Parker for that proposition. 514 S.W.3d 214, 220–21 (Tex. 2017). But after making

these acknowledgements, Appellants try to draw their sting by arguing that the HOAs’

forfeiture claim should not apply because there is no evidence that any benefit the

Bagwells received matched the amount that the trial court awarded as damages:

      In this case, the HOAs did plead forfeiture as a possible remedy. But
      the HOAs’ claim for breach of fiduciary duty is against David and Susan
      Bagwell, personally, as directors of the HOAs—not against Sister
      Initiative, which undisputedly owed no fiduciary duty to the HOAs.
      And it was Sister Initiative—not David Bagwell or Susan Bagwell—who
      received the HOAs’ repayments on the loans. To the extent that David or
      Susan Bagwell (the subjects of the HOAs’ breach-of-fiduciary-duty claim) ever
      personally received a “benefit” from Sister Initiative’s loans, there is no evidence that
      they received any amount even remotely resembling the amounts awarded to the
      HOAs as “damages.” So—even if the trial court’s damages award could be
      construed as a forfeiture award, based on an alleged benefit received by the Bagwells—
      there is no evidence to support the amounts awarded as forfeiture. [Emphasis in
      italics added.] [Footnotes omitted.]

      We have quoted the unchallenged findings that chart the trial court’s

determinations that the Bagwells used the loans from Sister Initiative as a way to

funnel money to themselves.            Thus, the findings establish, and it appears that

Appellants’ brief concedes, the existence of some benefit to the Bagwells.

      The Bagwells’ argument appears to be that there must be some mathematical

relationship between the amount of their benefit and the amount forfeited. The

Bagwells do not suggest what this proportion should be and do not provide any

calculations to establish the disproportion of the benefit that they claim to have

received and the amount of the forfeiture. The Bagwells also cite no authority for the

proposition that a forfeiture recovery depends solely on a proportionate relationship

                                                49
between the benefit received and the amount forfeited. Such a principle is at odds

with the very concept of forfeiture or disgorgement that does not depend on proof of

damages. See generally Swinnea v. ERI Consulting Eng’rs, Inc., 481 S.W.3d 747, 753 (Tex.

App.—Tyler 2016, no pet.) (stating that “unlike an award of exemplary damages,

actual damages are not a prerequisite for disgorgement of contractual consideration”).

A case that the Bagwells cite highlights this principle:

       First, in principle, a person in a trust relationship who does not provide
       the loyalty bargained for fails to fulfill his agreement and is not entitled
       to be paid in full. Therefore, when considering an appropriate remedy
       for a fiduciary’s breach of loyalty, the “agent’s breach of fiduciary duty
       should be deterred even when the principal is not damaged.” [Burrow v.
       Arce, 997 S.W.2d 229, 240 (Tex. 1999)]. “It is the agent’s disloyalty, not
       any resulting harm, that violates the fiduciary relationship and thus
       impairs the basis for compensation.” Id. at 238. Pragmatically, fee
       forfeiture also serves as a deterrent. The central purpose of this remedy
       “is not to compensate an injured principal, even though it may have that
       effect.” Id. “Rather, the central purpose of the equitable remedy of
       forfeiture is to protect relationships of trust by discouraging agents’
       disloyalty.” Id.

Parker, 514 S.W.3d at 221.

       A host of factors guide the trial court’s determination of whether a forfeiture

should be imposed and its amount. The Dallas Court of Appeals recently explained

the involved and discretion-laden process that underlies a trial court’s forfeiture

determination:

       As stated above, the trial court’s first step is to determine whether there
       was a “clear and serious” breach of duty. See Swinnea, 481 S.W.3d at 753;
       Dernick[ Res., Inc. v. Wilstein], 471 S.W.3d [468,] 482 [(Tex. App.—
       Houston [1st Dist.] 2015, pet. denied)]. The trial court should consider
       factors such as: (1) the gravity and timing of the breach; (2) the level of

                                            50
intent or fault; (3) whether the principal received any benefit from the
fiduciary despite the breach; (4) the centrality of the breach to the scope
of the fiduciary relationship; (5) any other threatened or actual harm to
the principal; (6) the adequacy of other remedies; and (7) whether
forfeiture fits the circumstances and will work to serve the ultimate goal
of protecting relationships of trust. See ERI Consulting[ Eng’rs, Inc. v.
Swinnea], 318 S.W.3d [867,] 875 [(Tex. 2010)]; Swinnea, 481 S.W.3d at 753;
Dernick, 471 S.W.3d at 482. However, forfeiture is not justified in every
instance in which a fiduciary violates a legal duty because some
violations are inadvertent or do not significantly harm the principal. See
Burrow, 997 S.W.2d at 241; Dernick, 471 S.W.3d at 482; Miller [v. Kennedy
& Minshew Prof’l Corp.], 142 S.W.3d [325,] 338 [(Tex. App.—Fort Worth
2003, pet. denied)].

       Second, the trial court must determine whether any monetary sum
should be forfeited. The central purpose of forfeiture as an equitable
remedy is not to compensate the injured principal[] but to protect
relationships of trust by discouraging disloyalty. See In re Longview [Energy
Co.], 464 S.W.3d [353,] 361 (Tex. 2015) (orig. proceeding); ERI
Consulting, 318 S.W.3d at 872–73; Burrow, 997 S.W.2d at 238; see also
Dernick, 471 S.W.3d at 482. Disgorgement is compensatory in the same
sense as attorney fees, interest, and costs, but it is not damages. See In re
Longview, 464 S.W.3d at 361. As a result, equitable forfeiture is
distinguishable from an award of actual damages incurred as a result of a
breach of fiduciary duty. See Burrow, 997 S.W.2d at 240; McCullough v.
Scarbrough, Medlin & Assocs., Inc., 435 S.W.3d 871, 905 (Tex. App.—
Dallas 2014, pet. denied); [see also] Swinnea, 481 S.W.3d at 753. In fact, a
claimant need not prove actual damages to succeed on a claim for
forfeiture because they address different wrongs. See Burrow, 997 S.W.2d
at 240; Swinnea, 481 S.W.3d at 753. In addition to serving as a deterrent,
forfeiture can serve as restitution to a principal who did not receive the
benefit of the bargain due to his agent’s breach of fiduciary duty. See
Swinnea, 481 S.W.3d at 753 (citing Burrow, 997 S.W.2d at 237–38).

       Third, if the trial court determines there should be a forfeiture, it
must determine what the amount should be. The amount of
disgorgement is based on the circumstances and is within the trial court’s
discretion. See McCullough, 435 S.W.3d at 905; Swinnea, 481 S.W.3d at
753. For example, it would be inequitable for an agent who performed
extensive services faithfully to be denied all compensation if the


                                     51
          misconduct was slight or inadvertent. See McCullough, 435 S.W.3d at 905
          (citing Burrow, 997 S.W.2d at 241).

Cooper v. Campbell, No. 05-15-00340-CV, 2016 WL 4487924, at *10–11 (Tex. App.—

Dallas Aug. 24, 2016, no pet.) (mem. op.).

          The Bagwells do not reference or apply any of the factors that the Dallas Court

of Appeals outlined, based on established case law, to guide the analysis of the

determination of whether a forfeiture is warranted and what the amount of that

forfeiture should be. Nor do they tie these factors to the findings that they have not

challenged or even referenced.          Instead, their focus is simply that the amounts

forfeited are disproportionate to the “benefits” they received, but they give us no

guidance why that is true. And finally, their argument appears to have a premise that

proportionality must be established between the benefit they received and the amount

forfeited—a principle that does not appear to be controlling to the extent it is even a

factor.     An attack that focuses on this narrow factor—in light of the many factors

that control the trial court’s decision to make a forfeiture and to decide what the

amount of the forfeiture should be—does not convince us that the trial court abused

its discretion by making its forfeiture award. We overrule Appellants’ issue 1.3.2.

          4. We reject Appellants’ argument that Sister Initiative should not be
          held jointly liable.

          Sister Initiative, in a single paragraph included as issue 1.4, argues that it should

not be held jointly liable with the Bagwells. The extent of Sister Initiative’s argument

is as follows:

                                               52
       Without an underlying counterclaim against the Bagwells for breach of
       fiduciary duty . . . , there is no basis for the HOAs’ counterclaims against
       Sister Initiative for conspiracy or aiding and abetting. See Agar Corp.[] v.
       Electro Circuits [Int’l], LLC, [580 S.W.3d 136, 142 (Tex. 2019)] (conspiracy
       is not an independent tort); [Parker], 514 S.W.3d at 224 (aiding and
       abetting has not been recognized as an independent cause of action).
       Because the findings and judgment related to a breach of fiduciary duty
       should be reversed . . . , the findings and judgment related to conspiracy
       and to aiding and abetting have nothing to stand on and must likewise
       be reversed.

The argument references the trial court’s finding that is the basis for holding Sister

Initiative liable but raises no challenge to it other than the one quoted. The finding at

issue is as follows:

       124. At all relevant times the Bagwells and Sister Initiative:

              a. All had knowledge of the plan to wrongfully divert cash of the
              HOAs to the Bagwells and Bagwell family business entities;

              b. All intended and agreed to wrongfully divert cash of the HOAs
              to the Bagwells and Bagwell family business entities; and

              c. All participated in the wrongful diversion of cash of the HOAs
              to the Bagwells and Bagwell family business entities.

We have rejected Appellants’ challenges based on Section 22.230 of the Business

Organizations Code and on the alleged inequity of the trial court’s forfeiture award.

Those holdings alone warrant overruling Sister Initiative’s joint-liability argument.

       However, to the extent that one may read Sister Initiative’s argument as a

challenge to the existence of a claim for aiding and abetting, we do not read the case

cited by Sister Initiative as broadly as it does. The Texas Supreme Court in Parker did

not categorically hold that aiding and abetting has not been recognized as a cause of

                                            53
action.   Instead, the Texas Supreme Court noted only that “this Court has not

expressly decided whether Texas recognizes a cause of action for aiding and abetting.”

Parker, 514 S.W.3d at 224.

      Other courts have noted that Texas recognizes a cause of action for knowing

participation in a breach of fiduciary duty:

      Texas appellate courts have repeatedly held that “a party who knowingly
      participates in another’s breach of fiduciary duty may be liable for the
      breach as a joint tortfeasor.” Westergren v. Jennings, 441 S.W.3d 670, 680
      (Tex. App.—Houston [1st Dist.] 2014, no pet.) (citing Kinzbach Tool Co.
      v. Corbett–Wallace Corp., 138 Tex. 565, 574 (Tex. 1942)); see also Kastner v.
      Jenkens & Gilchrist, P.C., 231 S.W.3d 571, 580 (Tex. App.—Dallas 2007,
      no pet.) (same). “To establish a claim for knowing participation in a
      breach of fiduciary duty, a plaintiff must assert: (1) the existence of a
      fiduciary relationship; (2) that the third party knew of the fiduciary
      relationship; and (3) that the third party was aware that it was
      participating in the breach of that fiduciary relationship.” Meadows v.
      Hartford Life Ins. Co., 492 F.3d 634, 639 (5th Cir. 2007) (citing [ ] Cox
      Tex[.] Newspapers, L.P. v. Wootten, 59 S.W.3d 717, 722 (Tex. App.—Austin
      2001, pet. denied)).

Milligan, Tr. for Westech Capital Corp. v. Salamone, No. 1:18-CV-327-RP, 2019 WL
1208999, at *9 (W.D. Tex. Mar. 14, 2019) (order). Sister Initiative does not offer any

reason why the finding quoted above and the others made by the trial court would not

meet the elements reiterated by Milligan.

      With respect to civil conspiracy, Sister Initiative is correct that conspiracy is not

a tort in and of itself. However, the trial court’s conclusion of law dealing with

conspiracy does not suggest that it is: “7. The Bagwells and Sister Initiative engaged

in a conspiracy to commit unlawful acts against the HOAs and/or used unlawful


                                               54
means to accomplish a lawful objective.” Again, the basis for Sister Initiative’s

argument is that there cannot be liability for an underlying breach of fiduciary duty.

We have held that there is. Accordingly, we overrule Sister Initiative’s issue 1.4.10


      10
         In their reply brief, Appellants argue that the multiple corporate entities
involved in the loans served as a shield to Sister Initiative and demonstrate why it
should recover on the loans because it was so detached from the actions of the
Bagwells. This argument takes two forms; first, as set forth in Appellants’ reply brief,
is that any benefit to the Bagwells is not a benefit to Sister Initiative:

      But the HOAs can cite no evidence that any of the money that they
      paid back to Sister Initiative was passed to David or Susan Bagwell. In
      other words, there is no evidence that the amounts paid back to Sister
      Initiative correspond with a “benefit” to David or Susan Bagwell. The
      HOAs claim (again and again) that “the Bagwells” were “funneling”
      money “into their own pockets.” But they cite no evidence and
      obtained no finding that enables them to disregard corporate forms and
      equate money paid back to Sister Initiative with money paid to “the
      Bagwells.”

The second shade of the argument is made in support of Appellants’ windfall
argument:

      Sister Initiative is a separate legal entity, owned by Brooke Krueger and
      Meredith Matlock (the adult daughters of David and Susan Bagwell). It
      is undisputed that Sister Initiative’s loan money originated from Krueger
      and Matlock, as money they inherited from their grandmother. Sister
      Initiative and its owners (Krueger and Matlock) have every right to
      recover the inherited money that they loaned to the HOAs, regardless of
      whether the HOAs spent it—and even if the HOAs spent it in a way
      that put some of that money into David and Susan Bagwell’s pockets.
      This is just how the flow of money works. Sister Initiative and its
      owners (Krueger and Matlock) are separate legal entities—and they
      are no less entitled to recover their money from the HOAs than any
      other lender who lends money. [Footnotes omitted.]

But these arguments disregard the findings that tied Sister Initiative to the breaches of
duty committed by the Bagwells. As such, we reject them.

                                           55
      5. We reject Appellants’ argument that the consideration for the loans
      should be returned by the HOAs.

       Appellants argue in issue 1.3.3 that the trial court erred by permitting the

HOAs to receive a “windfall” by not ordering them to repay the loan funds that they

had received but not yet repaid. Analogizing the situation to rescission of a contract,

they argue that the trial court could not enter an order that was tantamount to

rescission by voiding the loans and not return the parties to the status quo ante by

ordering return of the consideration they passed to the HOAs in performance of the

contract. In Appellants’ view, “in voiding a loan agreement, the parties should be

returned to their status before the loan was made—i.e., the borrower does not get to

simply keep the borrowed money.”

       Once again, Appellants offer an equitable argument that relies solely on their

view of equity. Their argument cites a general rule but does not acknowledge that a

contract may be rescinded without requiring the return of consideration. They simply

ignore the findings and conclusions that recognize the equities contrary to the ones

dictated by their perspective.11



      11
        As part of their argument, Appellants argue that “[e]ven in a usury case, where
there are stiff statutory penalties imposed on unfair loans, those penalties do not
include allowing the borrower to simply keep all the borrowed money as a windfall.”
They support this argument by citing Section 349.001 of the Finance Code that allows
for penalties only when the amount of interest charged does not exceed twice the
amount authorized. See Tex. Fin. Code Ann. § 349.001. But they ignore the following
section of the Finance Code that deals with charging interest in twice the amount
authorized by the Finance Code and that permits what is in essence a forfeiture by

                                          56
       Appellants’ argument relies on the supreme court’s opinion in Texas Co. v. State

and its holding “that one seeking a cancellation of an instrument, with certain

exceptions not pertinent here, must restore the original status; he cannot repudiate the

instrument and retain the benefits received thereunder.” 281 S.W.2d 83, 91 (Tex.

1955). But this bare citation ignores the numerous cases that articulate the exceptions

that Texas Co. alluded to. For example,

       [a] recognized exception to this rule is that rescission may be allowed
       without complete or partial restoration of the consideration where the
       particular circumstances indicate that to be the more equitable result, as
       where a defrauded party’s inability to make restoration is due to the
       wrongful conduct of the fraudulent party.

Turner v. Hous. Agric. Credit Corp., 601 S.W.2d 61, 65 (Tex. App.—Houston [1st Dist.]

1980, writ ref’d n.r.e.); see also Shenandoah Assocs. v. J & K Props., Inc., 741 S.W.2d 470,

476 (Tex. App.—Dallas 1987, writ denied) (stating that a recognized exception to the

rule requiring restoration of the parties to their original status “is when the purchaser

terminates the contract and the court has examined the circumstances and determined

that it would be more equitable to grant the rescission without the complete or partial

restoration of the consideration received by the purchaser while in possession of the

purchased item”); Boyter v. MCR Constr. Co., 673 S.W.2d 938, 941 (Tex. App.—Dallas


making the person charging that interest “liable to the obligor as an additional penalty
for all principal or principal balance, as well as all interest or time price differential.”
See id. § 349.002(a). Thus, the analogy that Appellants draw fails because even the
statutory scheme Appellants rely on permits what is tantamount to forfeiture in some
circumstances.


                                            57
1984, writ ref’d n.r.e.) (stating that to be entitled to the equitable remedy of rescission,

“a party must show either (1) that he and the other party are in the status quo . . . or

(2) that there are special equitable considerations that obviate the need for the parties

to be in the status quo”). Moreover, Restatement (Third) of Restitution and Unjust

Enrichment states,

       (3) Rescission is limited to cases in which counter-restitution by the
       claimant will restore the defendant to the status quo ante, unless

              (a) the defendant is fairly compensated for any deficiencies in the
              restoration made by the claimant, or

              (b) the fault of the defendant or the assignment of risks in the
              underlying transaction makes it equitable that the defendant bear
              any uncompensated loss.

       (4) Rescission is appropriate when the interests of justice are served by
       allowing the claimant to reverse the challenged transaction instead of
       enforcing it. As a general rule:

              (a) If the claimant seeks to reverse a transfer induced by fraud or
              other conscious wrongdoing, the limitation described in
              subsection (3) is liberally construed in favor of the claimant.

Restatement (Third) of Restitution and Unjust Enrichment § 54 (Am. Law Inst. 2011).

And, as discussed above, a trial court has broad discretion to fashion the remedy of

forfeiture when it has found a breach of fiduciary duty. Cooper, 2016 WL 4487924, at

*10–11.    The purpose of that forfeiture remedy goes beyond compensating the

injured principal and is designed to punish disloyalty. Id.

       Again, we note the unchallenged findings that we have catalogued that underlie

the trial court’s finding that the loans made by Sister Initiative constituted a diversion

                                            58
of funds from the HOAs to the Bagwells. The trial court balanced the equities in this

case by ordering that all the Sister Initiative notes were “void and unenforceable.” It

was within the discretion of the trial court to decide whether it would enforce the

instruments that it apparently viewed as the vehicle by which the Bagwells aided and

abetted or in conspiracy with Sister Initiative used to breach their fiduciary duty. We

therefore overrule Appellants’ issue 1.3.3.

      6. Appellants’ arguments regarding immaterial findings

      Appellants assert in issue 1.5 that the trial court made findings that were

inappropriate and that we should set aside those findings. In Appellants’ words, the

allegedly inappropriate findings do not have “anything to do with the trial court’s final

judgment.” Somewhat buried in this argument is the statement that certain findings

should be set aside because they are not supported by the record. The authorities we

cite below provide two reasons to reject Appellants’ argument. First, if Appellants

wish to contend that there are findings that are not supported by the record, it is their

duty to specifically identify those findings and to make citations to the record

establishing why the finding is not supported—by not doing so, Appellants have

waived any claim of error. Second, the fact that a trial court makes findings that are

immaterial is harmless; the question is not whether the trial court made immaterial

findings but whether the findings that it did make support the judgment.

      Appellants make the statement that the findings that they reference “should be

set aside as unsupported by the evidence.” This statement—without elaboration—

                                              59
imposes no duty on us to review the entire record to determine whether the findings

are supported by evidence. An appellant’s failure to cite legal authority to or provide

substantive analysis of a legal issue presented results in waiver of the appellant’s

complaint. Flores v. James Wood Fin. LLC, No. 02-13-00022-CV, 2013 WL 3064455, at

*1 (Tex. App.—Fort Worth June 20, 2013, no pet.) (mem. op.) (citing Fredonia State

Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994), which recognizes

long-standing rule that error may be waived due to inadequate briefing). We have no

duty to perform an independent review of the record and applicable law to determine

whether the purported error of which a party complains occurred. See Karen Corp. v.

Burlington N. & Santa Fe Ry. Co., 107 S.W.3d 118, 125 (Tex. App.—Fort Worth 2003,

pet. denied).

       Next, the fact that the trial court may have made immaterial findings is not an

issue that impacts the resolution of this appeal. Our review focuses on whether the

trial court erred by making findings that were necessary to support the judgment. The

fact that it made findings on immaterial issues—findings that did not impact the

judgment—does not constitute harmful error:

       While an erroneous finding of fact on an ultimate fact issue is harmful
       error, an immaterial finding of fact is harmless and not grounds for
       reversal. Andrews v. Key, 13 S.W. 640, 641 (Tex. 1890); Cooke [Cty.] Tax
       Appraisal Dist. v. Teel, 129 S.W.3d 724, 731 (Tex. App.—Fort Worth
       2004, no pet.); see also Able v. Able, 725 S.W.2d 778, 780 (Tex. App.—
       Houston [14th Dist.] 1987, writ ref’d n.r.e.). An ultimate fact issue,
       which a trial court is required to enter in its requested written findings of
       fact following a bench trial, is one that is essential to the cause of action
       and has a direct effect on the judgment. In re Marriage of Edwards, 79

                                            60
S.W.3d 88, 94 (Tex. App.—Texarkana 2002, no pet.). An evidentiary
      issue, which a trial court is not required to enter in its requested written
      findings of fact following a bench trial, is one the court may consider in
      deciding the controlling issue, but is not controlling in itself. Id.

RH White Oak, L.L.C. v. Lone Star Bank, No. 14-16-00840-CV, 2018 WL 4925118, at

*7 (Tex. App.—Houston [14th Dist.] Oct. 11, 2018, pet. granted, judgm’t vacated

w.r.m.) (mem. op.). Appellants do not tell us why we should search the record to

scrub out “inappropriate findings” if those findings create only harmless error. We

therefore overrule Appellants’ issue 1.5.

      7. We reject Appellants’ argument that the HOAs waived any alternative
      ground for upholding the trial court’s judgment.

      In issue 1.1, Appellants argue that the HOAs waived any alternative ground for

upholding the trial court’s judgment by declining to challenge the trial court’s damages

award. Appellants contend that “[i]f the HOAs actually believed their exaggerated

accusations of widespread misconduct—if they actually believed that they had any

colorable claim to over $2.3 million in damages—then they had every reason to

complain about the trial court’s damages awards.” Appellants further contend that

“[b]y choosing not to complain about the substantial discrepancy between the

damages they sought (over $2.3 million) and the damages they were actually awarded

(less than $20,000 each), the HOAs revealed that their exaggerated accusations of

widespread corruption were just a strategic distraction to avoid repaying Sister

Initiative’s loans.” Appellants’ contentions do not challenge any of the trial court’s

findings, nor do they undermine our prior holdings. As such, the arguments raised in

                                            61
Appellants’ issue 1.1 about the HOAs’ failure to challenge the damages award do not

entitle Appellants to any relief. Accordingly, we overrule Appellants’ issue 1.1.

D. We overrule Appellants’ first issue.

       We have considered and disposed of each of Appellants’ arguments supporting

their first issue that the trial court erred by voiding the Sister Initiative loans and

awarding the HOAs compensation. We therefore overrule Appellants’ first issue in its

entirety.

                      V. Analysis of Appellants’ Second Issue

       In their second issue, Appellants argue that the trial court erred by not

rendering judgment that Sister Initiative recover on its loans, either on the basis that

the HOAs breached the loan agreements or that Appellants should recover on the

cause of action for money had and received. We reject both arguments.

       Appellants first argue in issue 2.1 that

       [b]ecause the written (or oral) loan agreements are valid and enforceable
       . . . , and because it is indisputable that the HOAs breached the loan
       agreements by refusing to repay the loans, the Court should reverse the
       judgment below and render judgment in favor of Sister Initiative and the
       Bagwells, holding the HOAs should take nothing on their counterclaims
       and Sister Initiative is entitled to recover the outstanding balance of the
       loans, with the agreed-upon interest, plus costs and attorneys’ fees.

We have held above that the trial court did not err by concluding that the loan

agreements are not valid and enforceable. This holding disposes of the quoted

argument and, thus, we overrule Appellants’ issue 2.1.



                                            62
      Next, Appellants make their final attack on the trial court’s judgment by

claiming in issue 2.2 that the trial court erred by denying their claim for money had

and received. They claim that should we conclude that the loan agreements are not in

writing, then their claims fit into an equitable claim for money had and received. In

their words, “this action applies perfectly here, if the Court determines that Sister

Initiative’s loans are ‘not evidenced by a writing.’” Having offered this legal entrée

into the cause of action, Appellants reurge their argument that the HOAs will have a

windfall if they are not required to repay the loans and that

      [t]he HOAs have engaged in ethically questionable behavior—adopting a
      “shock and awe” strategy of overwhelming distraction and defamation
      to transform this simple case about small loans into an “ugly and
      complex” case about exaggerated accusations of widespread
      corruption—all in an effort to avoid the repayment of the loans.

Because the trial court did not adopt this view, Appellants argue that the trial court’s

“findings and judgment to the contrary . . . are arbitrary, unreasonable, and

unsupported by guiding rules and principles.”

      We reject the claim for money had and received because Appellants did not

plead a claim for money had and received based on oral loans. And the argument,

once again, ignores the findings and conclusions quoted above that establish that the

Bagwells breached their fiduciary duty to the HOAs and that Sister Initiative

conspired to accomplish that breach or aided and abetted it.

      A claim for money had and received is a nebulous cause of action that turns on

the question of whether a party holds the money that in equity and good conscience

                                           63
belongs to another and is designed to avoid the unjust enrichment of a party being

permitted to hold money that justly belongs to another. See generally Plains Expl. &

Prod. Co. v. Torch Energy Advisors Inc., 473 S.W.3d 296, 302 n.4 (Tex. 2015) (explaining

that for a money-had-and-received claim, a plaintiff must show that a defendant holds

money that in equity and good conscience belongs to the plaintiff, and thus, it is an

equitable doctrine applied to prevent unjust enrichment). The history and principles

underlying this cause of action were described by the Dallas Court of Appeals as

follows:

      According to legal historians, assumpsit was developed to redress
      circumstances involving unjust enrichment or an implied promise to pay
      what in good conscience [the] defendant was bound to pay the plaintiff.
      Over time, assumpsit was divided into various categories. Money had
      and received is a category of general assumpsit to restore money where
      equity and good conscience require refund. “The question, in an action
      for money had and received, is to which party does the money, in equity,
      justice, and law, belong. All plaintiff need show is that defendant holds
      money which in equity and good conscience belongs to him.” A cause
      of action for money had and received is “less restricted and fettered by
      technical rules and formalities than any other form of action. It aims at
      the abstract justice of the case, and looks solely to the inquiry, whether
      the defendant holds money which . . . belongs to the plaintiff.”

             A cause of action for money had and received is not premised on
      wrongdoing, but “looks only to the justice of the case and inquires
      whether the defendant has received money which rightfully belongs to
      another.” Such an action may be maintained to prevent unjust
      enrichment when a party obtains money which in equity and good
      conscience belongs to another. In short, it is an equitable doctrine
      applied to prevent unjust enrichment.

MGA Ins. Co. v. Charles R. Chesnutt, P.C., 358 S.W.3d 808, 813 (Tex. App.—Dallas

2012, no pet.) (citation omitted).

                                          64
      But the claim for unjust enrichment that is the basis for the cause of action for

money had and received is a quasi-contractual claim. See Villages of Sanger, Ltd. v.

Interstate 35/Chisam Rd., L.P., No. 05-16-00366-CV, 2018 WL 703327, at *6 (Tex.

App.—Dallas Feb. 5, 2018, no pet.) (mem. op.) (“Likewise, a cause of action for

money had and received is equitable in nature. The claim belongs conceptually to the

doctrine of unjust enrichment.” (citations and quotation marks omitted)). When an

express written agreement “covers the subject matter of the parties’ dispute, there can

be no recovery under a quasi-contract theory . . . because parties should be bound by

their express agreements[, and] [w]hen a valid agreement already addresses the matter,

recovery under an equitable theory is generally inconsistent with the express

agreement.” Fortune Prod. Co., 52 S.W.3d at 684.

       The cause of action for money had and received pleaded by Sister Initiative

claimed that the HOAs had failed to perform their written contract in the form of the

loan agreements. Specifically, their petition alleges,

      As stated above, the Loan Documents require the Borrowers to pay
      back the outstanding loan amounts upon availability of funds. See
      Exhibits “B” – “G.” Upon information and belief, the Borrowers have
      received assessments and other income since the default of the loans[]
      but have not used that revenue to fulfill their obligations to the Lenders.
      The Borrowers are holding money that, in equity and good conscience,
      belongs to the Lenders.

Also, we find no request for findings or conclusions that rely on a money-had-and-

received claim that is based on an oral contract.



                                            65
       Appellants do not explain how they could maintain a quasi-contractual claim

when that claim is predicated on an express written loan document and the existence

of that written loan agreement is inconsistent with the quasi-contractual claim. Their

brief silently side steps these impediments by arguing that the money-had-and-

received claim is a perfect fit for a claim that the loan agreements were oral. But at

trial, they fought vigorously to maintain their position that the loan agreements were

written and continue to do so in their brief. Their brief shifts to a claim based on oral

agreements as a back-up argument should we conclude that there is evidence that

invalidates the existence of written agreements.        But they point to no pleading

asserting a claim for breach of oral loan agreements or making a money had and

received claim that relied on oral loan agreements. Appellants cannot sustain a

judgment based on such a claim without pleading it or establishing that it was tried by

consent. See Tex. R. Civ. P. 301; Latch v. Gratty, Inc., 107 S.W.3d 543, 546 (Tex. 2003)

(stating that judgment cannot be sustained based on unpleaded claim).

       Delving further into Appellants’ argument, we conclude that the trial court did

not abuse its discretion by denying their money-had-and-received claim. Overall, an

appellate court “will not disturb a trial court’s ruling on a claim seeking equitable relief

unless it is arbitrary, unreasonable, and unsupported by guiding rules and principles.”

Edwards v. Mid-Continent Office Distribs., L.P., 252 S.W.3d 833, 836 (Tex. App.—Dallas

2008, pet. denied). And as we have noted, the trial court “exercises broad discretion

in balancing the equities involved in a case seeking equitable relief.” Id. The findings

                                            66
made in a nonjury trial are an integral part of the process of testing the broad exercise

of discretion:

          When a trial court makes written findings of fact following a non-jury
          trial, these assist in our review of the trial court’s exercise of its
          discretion by revealing the trial court’s reasoning and analysis and help
          assure both the reviewing court and the litigants that the trial court’s
          decision resulted from thoughtful deliberation. If the evidence is
          sufficient to support the trial court’s findings and conclusions, the trial
          court did not abuse its discretion.

Id. (citations omitted). We have catalogued the trial court’s findings above, many of

which are unchallenged and undermine Appellants’ plea that they should receive

equity.

          Also, in their argument challenging the denial of their claim for money had and

received, Appellants take the same broad-brush approach that characterizes their prior

attacks on the trial court’s exercise of its discretion. They begin with the same

premise as their prior arguments that the HOAs’ retention of the loan proceeds is a

windfall and then transition to a criticism of the HOAs’ “shock and awe” trial tactics

that were, in their view, an effort to avoid repayment of the loans. From this, they

conclude that “[t]he trial court’s findings and judgment to the contrary are arbitrary,

unreasonable, and unsupported by guiding rules and principles. This is particularly

apparent, given the trial court’s inconsistent ruling in Stonegate’s favor.” [Footnote

and citation omitted.]

          Again, the argument skirts the findings that we quoted above and never comes

to grips with whether those findings have support in the evidence nor makes any

                                              67
argument why those findings would not support the exercise of the trial court’s

discretion in balancing the equities against them. It is not our job to make arguments

for the parties. See Ridge Nat. Res., L.L.C. v. Double Eagle Royalty, L.P., 564 S.W.3d 105,

128 (Tex. App.—El Paso 2018, no pet.) (stating that “[i]f we must speculate as to the

nature of a party’s argument and stray too far into independent research ourselves in

order to resolve an issue, then the issue has not been adequately briefed” and that “we

should decline to address it, if not for fear of inadvertently becoming an advocate for

the party, then at least for claims-processing purposes as the Court prioritizes its finite

judicial resources in the service of arguments and debates that do not leave us

guessing.”).

      The unchallenged findings provide reassurance that the trial court did not

abuse its discretion. For example, the trial court concluded that Sister Initiative acted

with unclean hands. The Fourteenth Court of Appeals set the parameters of when to

apply the unclean-hands doctrine as follows:

       The doctrine will be applied only to “one whose own conduct in
       connection with the same matter or transaction has been
       unconscientious, unjust, or marked by a want of good faith, or one who
       has violated the principles of equity and righteous dealing.” In addition,
       the complaining party must show an injury to himself arising from the
       conduct. “The clean hands maxim should not be applied when the
       defendants have not been seriously harmed and the wrong complained
       of can be corrected without applying the doctrine.”




                                            68
In re Jim Walter Homes, Inc., 207 S.W.3d 888, 899 (Tex. App.—Houston [14th Dist.]

2006, orig. proceeding) (citations omitted) (citing Thomas v. McNair, 882 S.W.2d 870,

880–81 (Tex. App.—Corpus Christi–Edinburg 1994, no writ)).

      The trial court also entered findings—most of which are unchallenged—that

the Bagwells used the loans as a vehicle for self-dealing, that their actions constituted

a breach of their fiduciary duties to the HOAs, and that Sister Initiative aided and

abetted and conspired in that breach.      This is far beyond the situations in which

courts have questioned whether the doctrine of unclean hands may not bar an

equitable recovery because the party against whom the doctrine was invoked was

merely negligent. See Bank of Saipan v. CNG Fin. Corp., 380 F.3d 836, 841 (5th Cir.

2004) (applying unclean-hands doctrine to claim for money had and received and

noting that “the cases applying the clean hands doctrine, particularly as a defense to a

claim for money had and received, are equivocal as to whether unclean hands (or what

relative degree of unclean hands) bar recovery altogether” and that “Texas courts have

long spoken in terms of weighing the equities, even when foreclosing recovery

completely; the inquiry must thus go beyond an analysis of the plaintiff’s errors of

omission or commission, to balance these against the defendant’s unjust acts”).

      The trial court’s findings and conclusions in this case outline conduct that goes

beyond negligence and falls into the category of being “unconscientious, unjust, or

marked by a want of good faith, or [of] one who has violated the principles of equity

and righteous dealing.” See Jim Walter Homes, 207 S.W.3d at 899. In this case, to allow

                                           69
Sister Initiative to recover on the loans under the doctrine of money had and received

would absolve it of the conduct that the trial court found was sufficiently egregious to

void the loan agreements. The argument—that it is unjust for Sister Initiative to not

recover the money it loaned to the HOAs—turns a blind eye to this result and to why

the nature of its conduct disqualifies it as a candidate for equity. The argument does

not balance the equities but simply ignores the equities on the other side of the scale.

We conclude that the trial court did not err by denying Sister Initiative’s claim for

money had and received, and we overrule Appellants’ issue 2.2.

       Having disposed of Appellants’ two subissues, we overrule Appellants’ second

issue in its entirety.

                                   VI. Conclusion

       Having overruled Appellants’ two issues, as well as their subissues, we affirm

the trial court’s judgment.

                                                      /s/ Dabney Bassel

                                                      Dabney Bassel
                                                      Justice

Delivered: February 13, 2020




                                          70
Appendix




   71
72
73
74
75
76
77
78
79
80
81
82
83
84
85
86
87
88
89
90
91
92
93
94
95
96
97
98
99
100